Exhibit 10.8



 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.



 

 

 

 

LICENSE AGREEMENT

 



by and between

  

BIOCRYST PHARMACEUTICALS, INC.

and

 



SEQIRUS UK LIMITED

 



Dated as of June 16, 2015

 

 

 

 

 

 

 

 



 

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

 

TABLE OF CONTENTS

 







Article 1 DEFINITIONS 1 1.1. Defined Terms 1 Article 2 LICENSE GRANT, RETAINED
RIGHTS AND PROVISION OF DATA 12 2.1. License Grant; Reservation of Rights 12
2.2. Manufacturing 13 2.3. Retained Rights 13 2.4. Stockpile Sales 14 2.5.
Transfer of BioCryst Know-How 14 2.6. Covenants re Commercialization of Certain
Products 14 2.7. Purchase and Sale of Compound 15 2.8. Right of First
Negotiation 15 Article 3 REGULATORY MATTERS; DATA; SUPPLY 15 3.1. General and
Post-Marketing Commitments 19 3.2. Data 18 3.3. Cooperation 19 3.4. Sale and
Purchase of Existing Licensed Product Inventory 19 3.5. Target Sales Forecast 20
3.6. Use of Contractors 20 Article 4 GOVERNANCE 20 4.1. Joint Steering Committee
20 4.2. JSC Membership; Appointment of Alliance Manager 20 4.3. JSC Co-Chairs 21
4.4. JSC Meetings 21 4.5. Day-to-Day Decision-Making Authority 21 Article 5
DEVELOPMENT. 21 Article 6 COMMERCIALIZATION. 22 6.1. General 22 6.2.
Commercialization Plan 22 6.3. Amendments 23 6.4. Costs of Commercialization 23
6.5. Promotional Material 23 6.6. Trademark, Domain Names and other Intellectual
Property  23 6.7. Commercialization Inside and Outside of Territory 24 6.8.
Assumption of Price Reporting Obligations 24

 

-i-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 



Article 7 ADVERSE EVENT AND PRODUCT COMPLAINT REPORTING; RECALL 24 7.1. Before
the Global PV Transfer Date 24 7.2. Global PV Transfer Date 25 7.3. After the
Global PV Transfer Date 25 7.4. Recall 25 7.5. Pharmacovigilance Agreement 26
Article 8 INSURANCE 26 8.1. Required Insurance 26 8.2. Premium 26 8.3. Evidence
of Coverage 27 Article 9 PAYMENTS 27 9.1. Signing Fee 27 9.2. Milestone Payments
27 9.3. Royalty Payments 27 9.4. Payments 30 9.5. Taxes 30 9.6. Audit Rights 31
Article 10 INTELLECTUAL PROPERTY 31 10.1. Prosecution and Maintenance of
BioCryst Patents 31 10.2. Inventions; License of CSL Intellectual Property
Rights 32 10.3. Infringement and Post-Grant Proceedings by Third Party 32 10.4.
Claimed Infringement 34 Article 11 PUBLICITY; CONFIDENTIALITY. 35 11.1. Press
Releases and Other Disclosures 35 11.2. Publications 35 11.3. Confidential
Information 35 11.4. SEC Disclosure of this Agreement 36 11.5. Authorized
Disclosure 36 11.6. Application to Earlier Information 37 11.7. Specific
Performance 37 11.8. Return of Confidential Information 37

 

-ii-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 



Article 12 REPRESENTATIONS, WARRANTIES AND COVENANTS 38 12.1. By BioCryst 38
12.2. By Both Parties 39 12.3. Disclaimer 40 12.4. Exclusion of Consequential
Damages; Limitation of Remedy 40 Article 13 TERM AND TERMINATION 41 13.1. Term
41 13.2. Termination By BioCryst 41 13.3. Termination By CSL 41 13.4. Effect of
Termination 42 Article 14 DISPUTE RESOLUTION 45 14.1. General 45 14.2. Informal
Mediation 45 14.3. Escalation 46 14.4. Arbitration 46 14.5. No Arbitration of
Intellectual Property Issues 46 Article 15 INDEMNIFICATION 46 15.1.
Indemnification by CSL 46 15.2. Indemnification by BioCryst 47 15.3.
Indemnification Procedures 47 Article 16 MISCELLANEOUS 48 16.1. Assignment 48
16.2. Section 365(n) 48 16.3. Governing Law; Venue 49 16.4. Severability 49
16.5. Notices 50 16.6. No Waiver 51 16.7. Further Assurances 51 16.8. No
Third-Party Beneficiaries 51 16.9. Relationship of the Parties 51 16.10.
Government Funding 51 16.11. Cost 51 16.12. Interpretation 52 16.13. No
Modifications 52 16.14. Entire Agreement 52 16.15. Force Majeure 53 16.16.
Counterparts 53



 

-iii-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.



LICENSE AGREEMENT

This LICENSE AGREEMENT, including any schedules, annexures, attachments or
exhibits hereto (this “Agreement”) is entered into as of June 16, 2015 (the
“Effective Date”) by and between BIOCRYST PHARMACEUTICALS, INC., a corporation
organized and existing under the laws of the State of Delaware having offices at
4505 Emperor Blvd., Suite 200, Durham, NC 27703 (“BioCryst”), and SEQIRUS UK
LIMITED, a limited company organized under the laws of the United Kingdom,
having a business address at 100 New Bridge Street, London, England, EC4V 6JA
(“CSL”). BioCryst and CSL are each referred to herein by name or individually as
a “Party” or collectively as the “Parties.”

BACKGROUND

WHEREAS, BioCryst owns or controls patents, know-how and other intellectual
property related to a compound known as Peramivir.

WHEREAS, CSL or its Affiliates have expertise in the manufacture, sale and
distribution of pharmaceutical products in the Territory (as defined below).

WHEREAS, CSL wishes to obtain from BioCryst, and BioCryst wishes to grant to
CSL, in the Territory only, certain rights and licenses under certain of
BioCryst’s patents, know-how and trademarks to manufacture and sell Licensed
Products (as defined below) in the Territory, all on the following terms and
conditions.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

Article 1
DEFINITIONS.

1.1.            Defined Terms. As used in this Agreement, the following terms
shall have the meanings indicated:

(a)                “Act” means both the US Federal Food, Drug, and Cosmetic Act,
as amended from time to time, and the regulations promulgated under the
foregoing.

(b)               “Additional Finished Products” means the Licensed Products
owned or controlled by BioCryst which are manufactured after the Effective Date
in Finished Dosage Form for sale to CSL in accordance with Section 3.4.

(c)                “Adult Influenza Indication” means the treatment of acute
influenza in patients 18 years and older or, for a given country, such other
indication as agreed between the Parties.

(d)               “Affiliate” means any Person which is directly or indirectly
controlling, controlled by or under common control of a Party, for so long as
such control exists. For the purposes of this Section 1.1(d), “control” means,
with respect to a Person, (a) the power to direct or cause direction of the
management and policies of such Person (whether through ownership of securities
or partnership or other ownership interests, by contract or otherwise), or (b)
ownership of at least 50% of the voting securities (whether directly or pursuant
to any vested and exercisable option, warrant or other similar arrangement) or
other comparable equity interests. For clarity, neither of the Parties shall be
deemed to be an “Affiliate” of the other.



-1-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(e)                “Agreement Improvements” shall have the meaning set forth in
Section 10.2.

(f)                “Annual Forecasted Amount” shall have the meaning set forth
in Section 3.5.

(g)               “Assigned Territory” has the meaning set forth in Section
3.1(e).

(h)               “Bankruptcy Code” means Section 101(35A) of Title 11 of the
United States Code, as amended.

(i)                 “BioCryst Development Agreements” means the following
agreements:

(i)                 The agreement between BioCryst and the Department of Health
and Human Services last signed 3 January 2007, with contract number
HHS0100200700032C;

(ii)               the UAB Agreement.

(j)                 “BioCryst Existing Manufacturers” means BioCryst’s contract
manufacturers of Licensed Product and Compound as at the Effective Date, as set
forth in Schedule 1.1(i) attached hereto and their permitted licensees.

(k)               “BioCryst FDA Post-Marketing Commitments” has the meaning set
forth in Section 3.1(a).

(l)                 “BioCryst Filed NDA” has the meaning set forth in Section
3.1(a).

(m)             “BioCryst Know-How” means Know-How owned or Controlled by
BioCryst on the Effective Date or during the term of this Agreement.

(n)               “BioCryst Indemnitees” has the meaning set forth in Section
15.1.

(o)               “BioCryst Intellectual Property Rights” means all Intellectual
Property Rights owned or Controlled by BioCryst on the Effective Date or during
the term of the Agreement, including but not limited to BioCryst Know-How, the
BioCryst Marks, and BioCryst Patents.

(p)               “BioCryst-Led Regulatory Activities” has the meaning set forth
in Section 3.1(b).

(q)               “BioCryst Marks” shall have the meaning set forth in Section
6.6(a).



-2-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(r)                 “BioCryst Patents” means those Patents owned or Controlled
by BioCryst on the Effective Date or during the term of the Agreement that are
filed or issued in the Territory, solely to the extent such Patents include
claims that Cover the making, Development, Commercialization, use, manufacture,
sale, offer for sale or importation of Licensed Products, which Patents existing
as of the Effective Date are set forth on Schedule 1.1(r).

(s)                “BioCryst Stockpile Sale” means a sale of Licensed Products
by BioCryst or a licensee to a U.S. Government Entity solely for U.S. Government
Stockpiling Purposes.

(t)                 “Business Day” means a day which is not a Saturday or Sunday
or public holiday in any of London, England; Melbourne, Australia; or Raleigh,
U.S.A.

(u)               “Channel Inventory” means the Licensed Product set forth in
Schedule 1.1(u) sold by BioCryst to Third Parties prior to the Effective Date.

(v)               “Co-Chair” shall have the meaning set forth in Section 4.3.

(w)             “Commercialization” means, with respect to the Licensed
Products, any and all processes and activities conducted to permit, establish,
promote and maintain Sales for the Licensed Products, including negotiating and
obtaining pricing and reimbursement approvals, offering for sale, detailing,
manufacturing, commercializing (including launch), promoting, marketing
(including education and advertising activities), storing, transporting,
supporting, distributing, and importing the Licensed Products. “Commercialize”
and “Commercializing” shall have their correlative meanings.

(x)               “Commercialization Plan” shall have the meaning set forth in
Section 6.2.

(y)               “Commercial Net Sales” means Net Sales of Licensed Products
excluding any Net Sales resulting from CSL Stockpile Sales.

(z)                “Compound” means the chemical compound known as “Peramivir”
having the following chemical structure:

 

(1S,2S,3R,4R)-3-[(1S)-1-(acetylamino)-2-ethylbutyl]-4-(carbamimidoylamino)-2-hydroxycyclopentanecarboxylic
acid, trihydrate including the pharmaceutically active derivatives thereof, such
as, but not limited to, anhydrous forms, salts, esters, prodrugs, metabolites,
tautomers, isomers, labeled compounds, conjugates, complexes, and other related
compounds thereof.

 

[exh108_1.jpg] 



 



-3-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.



(aa)            “Compulsory License” means a patent license that is ordered to
be issued by a Governmental Entity to perform (or have performed) activities for
the Development and Commercialization of a Licensed Product in that country,
with the ultimate purpose of enabling a Third Party to market and sell such
Licensed Product in the country in which such license is issued for the benefit
of public health or for public policy reasons of the country in which it is
issued.

(bb)           “Confidential Information” has the meaning set forth in Section
11.3.

(cc)            “Controlled” means, with reference to Intellectual Property
Rights as to which a Party or any of its Affiliates is not the exclusive owner,
the right of such Party or Affiliate to grant a license or sublicense with
respect thereto to the other Party hereto without the consent of the person that
co-owns such Intellectual Property Rights or has licensed or sublicensed such
Intellectual Property Rights to such Party or Affiliate, without violating any
obligation owed to that person.

(dd)          “Cost of Goods Sold” means, with respect to a Licensed Product
sold by CSL or Permitted Sublicensee, the direct costs incurred by CSL or
Permitted Sublicensee in manufacturing or acquiring such Licensed Product,
calculated in accordance with GAAP.

(ee)            “Costs” has the meaning set forth in Section 16.11.

(ff)             “Cover”, “Covering” or “Covered” means, with respect to a
compound, product, technology, process or method, that, in the absence of
ownership of or a license granted under a Valid Claim, the manufacture, use,
offer for sale, sale or importation of such compound or product or the practice
of such technology, process or method, would infringe such Valid Claim.

(gg)           “CSL Indemnitees” has the meaning set forth in Section 15.2.

(hh)           “CSL Know-How” means all Know-How exclusively owned or Controlled
by CSL that is created by CSL after the Effective Date in the exercise of its
rights under this Agreement; used by CSL or any of its Affiliates in the
Development, manufacture or Commercialization of a Licensed Product and that
solely relates to Licensed Products or the Compound.

(ii)               “CSL Patent Rights” means all Patents in the Territory
exclusively owned or Controlled by CSL that are created or acquired by CSL after
the Effective Date in the exercise of its rights under this Agreement by CSL;
that Cover the Development, manufacture or Commercialization of a Licensed
Product and that solely relates to Licensed Products.

(jj)               “CSL Stockpile Sale” means a Sale of Licensed Products by CSL
or any of its Permitted Sublicensees for Stockpiling Purposes to a Governmental
Entity in any part of the Territory, other than to a U.S. Government Entity for
U.S. Government Stockpiling Purposes.



-4-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(kk)           “Data” means any and all research, pharmacology, medicinal
chemistry, chemistry, manufacturing and controls, nonclinical, clinical and
other data (including investigator reports and clinical study reports (both
preliminary and final), statistical analyses, expert opinions and reports,
safety and other electronic databases), medical information, pharmacovigilance
information or Regulatory Information, in each case, relating to any Licensed
Product.

(ll)               “Data Exclusivity Right” means the right or protection,
granted by a Regulatory Authority in a jurisdiction, providing with respect to a
drug product in such jurisdiction: (i) marketing exclusivity that prevents the
Regulatory Authority from accepting or approving an application for Marketing
Authorisation such as a an NDA(whether new or abbreviated), a Biologics License
Application or an application relating to a biosimilar product submitted by a
party other than the Parties (or their Affiliates, or licensees or sublicensees
as applicable), for a pharmaceutical product (including a generic, biosimilar,
similar medicinal product or generic or competing version of a pharmaceutical
product) that is the same or a bioequivalent of the drug product, such as
through new molecular entity or biological product or orphan drug or paediatric
exclusivity designation by the applicable Regulatory Authority, or an exclusive
right to sell pursuant to the data exclusivity provisions such as those under EC
Directives 2004/27/EC and 2001/83/EC and Regulation 726/2004/EC; or (ii) data
protection for regulatory data relating to the drug product against unfair
commercial use or public release consistent with, or no less stringent than,
Article 39.3 of the TRIPS Agreement.

(mm)       “Development” means, with respect to any Licensed Product, any and
all research, development, pre-clinical, clinical and regulatory activities for
such product, which may involve nonclinical studies, studies of chemistry,
manufacturing and controls, clinical trials, regulatory affairs and other
regulatory activities, quality of life assessments, pharmacoeconomics,
post-marketing studies, label expansion studies, and further activities related
to development of such product to a stage ready for Commercialization thereof,
but excluding any BioCryst FDA Post-Marketing Commitments and any BioCryst-Led
Regulatory Activities. “Develop” and “Developing” shall have their correlative
meanings.”

(nn)           “Diligent Efforts” means, with respect to CSL, a commitment by or
on behalf of CSL to use reasonable, diligent, good faith efforts to
Commercialize any Licensed Product consistent with CSL’s practices in diligently
and actively pursuing commercialization of its other pharmaceutical products at
a similar stage of product life, with similar safety and efficacy profiles, and
of similar commercial potential, taking into account product labeling or
anticipated labeling, present and future market potential, past performance of
such Licensed Product, financial return, medical and clinical considerations,
the extent of Legal Exclusivity relating to such Licensed Product, present and
future regulatory environment and competitive market conditions, all as measured
by the facts and circumstances at the time such efforts are due (which practices
shall be no less diligent or comprehensive than the practices which are
customary in the pharmaceutical industry with respect to, and shall include at
least the same level of reasonable, diligent, good faith efforts as would be
devoted by, other pharmaceutical companies of a similar size to CSL in the
Territory for such similar pharmaceutical products, taking into account the same
factors described above).

(oo)           “Effective Date” has the meaning set forth in preamble.



-5-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(pp)           “EMA” means the European Medicines Agency or any successor
entity.

(qq)           “European Union” for purposes of this Agreement means the
European countries in which the EMA exercises jurisdiction at any time during
the term of this Agreement. As of the Effective Date, the EMA Countries are
Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia,
Spain, Sweden, and United Kingdom as well as the Iceland, Liechtenstein and
Norway.

(rr)              “Evaluation Period” has the meaning set forth in Section 2.8.

(ss)             “Ex-US BioCryst Filed NDA” has the meaning set forth in Section
3.1(e).

(tt)              “Existing Licensed Product Inventory” means: (i) the inventory
of Licensed Products in Finished Dosage Form owned or controlled by BioCryst as
of the Effective Date (to avoid doubt, including the Channel Inventory); and
(ii) the inventory of Additional Finished Products, in each case in the amount
set forth in Schedule 3.4.

(uu)           “FDA” means the United States Food and Drug Administration, or
any successor entity thereto.

(vv)           “Field” means the diagnosis, prevention and/or treatment of all
forms of influenza in humans.

(ww)       “Finished Dosage Form” means, in respect of a Licensed Product,
fully-finished, packaged for sale in the United States, and in compliance with
the Specifications and other requirements of Schedule 3.4.

(xx)           “Force Majeure Events” has the meaning set forth in Section
16.15.

(yy)           “GAAP” means then-current generally accepted accounting
principles in the United States as established by the Financial Accounting
Standards Board or any successor entity or other entity generally recognized as
having the right to establish such principles, in each case consistently
applied.

(zz)            “Generic Product” means, with respect to a Licensed Product, any
pharmaceutical product, other than such Licensed Product that is marketed for
sale other than by CSL, and (a) is approved for sale in part or sole reliance on
the prior approval of such Licensed Product, as determined by the applicable
Regulatory Authority or (b) is otherwise substitutable for such Licensed Product
under applicable Laws by a pharmacist without the intervention of the
prescribing physician.

(aaa)         “Global PV Transfer Date” has the meaning set forth in Section
7.2.

(bbb)       “Government Pricing Agreements” has the meaning set forth in Section
6.8.



-6-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(ccc)         “GMP” means current Good Manufacturing Practices as defined by the
regulatory authority where the Product has a Marketing Approval. In the United
States, GMP shall be as defined under the rules and regulations of the FDA and
in the EU, GMP is as defined in Commission Directives 91/356/EEC, as amended by
Directive 2003/94/EC, and 91/412/EEC respectively, as the same may be amended
from time to time.

(ddd)      “Governmental Entity” means any of the following: any parliament,
legislature, agency, bureau, branch, department, ministry, division, commission,
court, tribunal, magistrate, justice, multi-national organization,
quasi-governmental body or other similar recognized organization or body of any
federal, state, provincial, county, municipal, local or foreign government or
other similar recognized organization or body exercising similar powers or
authority, including any agency or department thereof and any entity controlled
or supervised by and acting as an instrument of such Governmental Entity.

(eee)         “Gross Profit” means the Net Sales less the Cost of Goods Sold.

(fff)          “Health Canada” means the Health Products and Food Branch of
Health Canada or any successor entity.

(ggg)       “ICC Rules” has the meaning set forth in Section 14.4.

(hhh)       “Indemnified Party” has the meaning set forth in Section 15.3.

(iii)             “Indemnifying Party” has the meaning set forth in Section
15.3.

(jjj)             “Infringement” has the meaning set forth in Section 10.3(a).

(kkk)       “Infringement Costs” has the meaning set forth in Section 10.3(b).

(lll)             “Infringement Defense Costs” has the meaning set forth in
Section 10.4.

(mmm) “Insolvency Event” means, with respect to any Party, the occurrence of any
of the following: (i) such Party shall commence a voluntary case concerning
itself under any bankruptcy, liquidation or insolvency code; (ii) an involuntary
case is commenced against such Party under any bankruptcy, liquidation or
insolvency code and the petition is not controverted within ten (10) business
days, or is not dismissed within sixty (60) days, after commencement of the
case; (iii) a custodian is appointed for, or takes charge of, all or
substantially all of the property of such Party or such Party commences any
other proceedings under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to such Party or there
is commenced against such Party any such proceeding which remains undismissed
for a period of sixty (60) days; (iv) any order of relief or other order
approving any such case or proceeding is entered; (v) such Party is adjudicated
insolvent or bankrupt; (vi) such Party suffers any appointment of any custodian,
receiver or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of sixty (60) days; (vii) such Party makes
a general assignment for the benefit of creditors; (viii) such Party shall be
unable to pay, its debts generally as they become due; (ix) such party shall
call a meeting of its creditors with a view to arranging a compromise or
adjustment of its debts; (x) such Party shall by any act or failure to act
consent to, approve of or acquiesce in any of the foregoing; or (xi) any
corporate, limited liability company, partnership or individual action, as
applicable, is taken by such Party for the purpose of effecting any of the
foregoing.



-7-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(nnn)           “Intellectual Property Rights” means all Patent, know-how,
copyright, trade secret, trademark and other proprietary and intellectual
property rights, or any application or right to apply for registration of such
rights, anywhere in the world.

(ooo)           “JSC” or “Joint Steering Committee” shall have the meaning set
forth in Section 4.1.

(ppp)          “Know-How” means all proprietary or non-public scientific and
technical information, know-how, inventions, improvements, trade secrets, Data,
materials and technology (whether patented, patentable or not) that relates to a
Licensed Product, including but not limited to (a) medical, clinical,
toxicological or other scientific Data; (b) pharmaceutical, chemical or
biological materials, products or compositions, (c) tests, assays, techniques,
data, methods, procedures, formulas or processes, (d) technical, medical,
clinical, toxicological or other scientific data or other information relating
to any of the foregoing, and (e) drawings, plans, designs, diagrams, sketches,
specifications or other documents containing or relating to such information or
materials, and (f) processes and analytical methodology; in each case useful in
the making, use, sale, importation, Development, manufacture or
Commercialization of a Licensed Product.

(qqq)          “Know-How Transfer Plan” has the meaning set forth in Section
2.5.

(rrr)            “Law” means, individually and collectively, any and all laws,
ordinances, rules, directives and regulations of any kind whatsoever of any
governmental or regulatory authority within the applicable jurisdiction.

(sss)          “Legal Exclusivity” means, with respect to a Licensed Product and
a country or region, the existence of: (a) a Valid Claim that Covers such
Licensed Product in such country or region, or (b) a Data Exclusivity Right
applicable to the Licensed Product in such country or region.

(ttt)            “Licensed Product” means all pharmaceutical preparations and
methods of administration of the Compound in all dosage strengths, for use in
the Field. For the avoidance of doubt, “Licensed Product” shall include any
formulations and methods of administration, including intravenous, subcutaneous,
intramuscular formulations and oral formulations, of any pharmaceutical
preparation of the Compound.

(uuu)        “Losses” has the meaning set forth in Section 15.1.

(vvv)       “Manufacturing Responsibility Transfer Date” has the meaning set
forth in Section 2.2.



-8-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(www) “Marketing Approval” means, with respect to a particular product in a
particular jurisdiction, all approvals, licenses, registrations or
authorizations by a Regulatory Authority or other Governmental Entity necessary
for the Commercialization of such product in such jurisdiction. Marketing
Approval shall be deemed to have been received upon first receipt by a Party or
its designee of notice from the applicable Regulatory Authority that
Commercialization of such product has been approved in such jurisdiction. For
the avoidance of doubt, any FDA authorization in connection with any sale of
Licensed Product for emergency use under section 564 of the Federal Food, Drug,
and Cosmetic Act shall not constitute a “Marketing Approval”. For the avoidance
of doubt, “Marketing Approval” does not include pricing, reimbursement or
formulary listings or approvals or the like, or product labeling or promotional
materials approvals or the like.

(xxx)       “NDA” means a New Drug Application, as defined in the Act, including
all supplements and amendments thereto, or an equivalent application filed with
the applicable Regulatory Authority, for the approval of a Licensed Product as a
new drug by the applicable Regulatory Authority in the Territory.

(yyy)       “NDA Transfer Date” has the meaning set forth in Section 3.1(a).

(zzz)         “Negotiation Period” has the meaning set forth in Section 2.8.

(aaaa)     “Net Sales” means, with respect to a Licensed Product sold by CSL or
Permitted Sublicensees, the gross amount invoiced by CSL or its Permitted
Sublicensee to Third Parties that are not Permitted Sublicensees (or in the case
of a Sale otherwise than at arm’s length price, the price which would have been
invoiced in a bona fide arm’s length Sale), less, only as applicable to Licensed
Products Sold, (a) trade, quantity and cash discounts; (b) sales, import,
export, customs, and value added taxes, in each case included in the invoice or
in the invoice price to such Third Parties; (c) freight, handling, insurance and
other transportation or distribution charges and fees to the extent included in
the invoice to such Third Parties; (d) (i) amounts repaid, credited or accrued
by reason of rejections, recalls or returns (but excluding returns under CSL
Stockpile Sales for any reason other than defect or order error), or (ii)
because of chargebacks, allowances, adjustments, refunds or billing errors; (e)
payments and rebates related to the sale of such Licensed Products accrued, paid
or deducted pursuant to governmental regulations (e.g., Medicaid unit rebate
amount); and (f) any amounts actually written off or specifically identified as
uncollectible, in accordance with GAAP consistently applied. Use of Licensed
Products for promotional, sampling or compassionate use purposes shall not be
considered in determining Net Sales. Such amounts shall be determined from books
and records maintained in accordance with United States GAAP in the Territory.
No deductions shall be made for commissions paid to individuals, whether they
are with independent sales agencies or regularly employed by CSL or Permitted
Sublicensees, and on its payroll, or for the cost of collections. Sales of
Licensed Product for the use in conducting research or development (including
clinical trials) in order to obtain Regulatory Approvals of Licensed Product
shall be excluded from Net Sales calculations for all purposes. Compassionate
use shall also be excluded from Net Sales calculations for all purposes.

(bbbb)   “New Opportunity” has the meaning set forth in Section 2.8.

(cccc)     “Outside Date” has the meaning set forth in Section 3.1(b)(ii).



-9-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(dddd) “Patent” means any of the following, whether existing now or in the
future anywhere in the world: (a) patents and patent applications; (b)
continuations, continuations-in-part, provisionals, divisionals and substitute
applications with respect to any such patent application; (c) any patents issued
based on or claiming priority to any such patent applications; (d) any reissue,
reexamination, renewal, patents of addition, or extension (including any
supplemental patent certificate) of any such patents; and (e) any confirmation
patent or registration patent or patent of addition based on any such patents.

(eeee)     “Pediatric Influenza Indication” means the treatment of acute
influenza in patients under 18 years of age or, for a given country, such other
indication as agreed between the Parties.

(ffff)       “Permitted Sublicensee” means any Affiliate or Third Party to which
CSL has granted any sublicense under the licenses granted by BioCryst to CSL
pursuant to Section 2.1 and 3.6.

(gggg)   “Person” means any natural person or any corporation, company,
partnership, joint venture, firm, Governmental Entity or other entity, including
a Party.

(hhhh)   “Pharmacovigilance Agreement” means a separate pharmacovigilance
agreement between the Parties, in substantially the form attached hereto as
Schedule 7.5.

(iiii)           “Post-Grant Proceeding” means any and all proceedings before
any national patent authority that involves the review, examination, analysis or
any combination thereof of any issued Patent, including without limitation post
grant review proceedings, inter partes review proceedings, supplemental
examinations, patent inference proceedings, opposition proceedings, and
reexaminations.

(jjjj)           “Proceeds” has the meaning set forth in Section 10.3(b).

(kkkk)   “Promotional Material” means all Licensed Product packaging and
labeling, and all written, printed, graphic, electronic, audio or video matter,
including journal advertisements, sales visual aids, leave behind items,
formulary binders, reprints, direct mail, direct-to consumer advertising,
Internet postings and information on websites, training materials, broadcast
advertisements and sales reminder aids, in each case created by a Party or on
its behalf and used or intended for use in connection with any promotion of a
Licensed Product in the Territory.

(llll)           “Publishing Party” has the meaning set forth in Section 11.2.

(mmmm)    “Quality Agreement” means a separate quality agreement between the
Parties.

(nnnn)   “Rapivab Indication” means the same indications and usage as approved
in the United States, as of the Effective Date.



-10-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(oooo)   “Regulatory Authority” means any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
Governmental Entity with authority over the Development, Commercialization or
other use (including the granting of Marketing Approvals) of any Licensed
Product in any jurisdiction, including the FDA.

(pppp)   “Regulatory Filings” means all submissions, applications, filings and
approvals by, with or from any Regulatory Authority.

(qqqq)   “Regulatory Information” means all regulatory and technical information
which is useful and necessary in connection with applying for, obtaining and
maintaining Regulatory Filings and Marketing Approvals including all clinical,
preclinical, chemistry and manufacturing controls information relating to a
Licensed Product, risk management plans, product safety update reports, or
product quality reviews, GMP certifications in relation to the manufacture,
testing, release and qualification of the Licensed Product and the Compound.

(rrrr)         “Reviewing Party” has the meaning set forth in Section 11.2.

(ssss)       “Royalty Term” means, on a country-by-country basis, the period
beginning on the Effective Date and ending on the later of: (1) the expiry of
Legal Exclusivity in such country; and (2) the date that is ten (10) years from
the Effective Date.

(tttt)         “Sale”, “Sold” or “Sell” means the sale, transfer or disposition
of any Licensed Product for value to a Third Party (whether an end user,
wholesaler or otherwise) by a Party.

(uuuu)   “Senior Officers” has the meaning set forth in Section 14.3.

(vvvv)   “SEC” has the meaning set forth in Section 11.4.

(wwww)   “Specifications” has the meaning set forth in Schedule 3.4.

(xxxx)   “Stockpiling Purposes” means, the purchase of Licensed Products by a
Governmental Entity in the Territory, for the purpose of stockpiling a quantity
of Licensed Products in preparation for a possible future outbreak of pandemic
influenza and not for the purpose of satisfying seasonal demand for Licensed
Products in the ordinary course.

(yyyy)   “Stockpile Sale” means a sale of Licensed Products to a Governmental
Entity for Stockpiling Purposes.

(zzzz)     “Target Sales Forecast” shall have the meaning set forth in Section
3.5.

(aaaaa)  “Territory” means worldwide, excluding Israel, Japan, South Korea and
Taiwan.

(bbbbb)   “Third Party” means any entity other than CSL or BioCryst or their
respective Affiliates.



-11-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(ccccc)     “Third-Party Claim” has the meaning set forth in Section 15.3.

(ddddd)    “Transfer” has the meaning set forth in Section 16.1.

(eeeee)  “UAB License” means the agreement dated as of November 23, 1994 by and
between, on the one hand, The UAB Research Foundation (“UAB”) and, on the other
hand, BioCryst, as amended and as it may be hereafter amended from time to time.

(fffff)    “U.S. Government Entity” means the federal government of the United
States of America and any of its branches and instrumentalities, including its
departments, agencies, bureaus, commissions, boards, courts, corporations,
offices, and other entities, and any divisions or units thereof (and for the
purposes of U.S. Government Stockpiling Purposes includes any U.S. state,
county, municipal, or local government body, including any agency or department
thereof and any entity controlled or supervised by and acting as an instrument
of any such body).

(ggggg)    “U.S. Government Stockpiling Purposes” means purchase of Licensed
Products by a U.S. Government Entity for use in the United States: (i) pursuant
to the U.S. Government ‘Strategic National Stockpile’ program (or any successor
program), or (ii) for the purpose of stockpiling a quantity of Licensed Products
in preparation for a possible future outbreak of pandemic influenza and not for
the purpose of satisfying seasonal demand for Licensed Products in the ordinary
course.

(hhhhh)     “Valid Claim” means a claim in any BioCryst Patent that is either:
(1) contained in an unexpired and issued Patent that has not been revoked or
held invalid by a final unappealable decision of a court or governmental agency
of competent jurisdiction and which is not appealable or has not been appealed
within the time allowed for appeal, and which has not been abandoned,
disclaimed, denied or admitted to be invalid or unenforceable through reissue,
re-examination, disclaimer or otherwise, or (2) contained in a pending Patent
application that has not been pending for more than seven years from the
applicable priority date and that has not been abandoned.

Article 2
LICENSE GRANT, RETAINED RIGHTS AND PROVISION OF DATA.

 

2.1 License Grant; Reservation of Rights. Subject to all of the rights retained
by BioCryst under Sections 2.2 and 2.3, BioCryst hereby grants CSL an exclusive,
sublicensable (to the extent set forth below in this Section 2.1 and Section
3.6), transferable (to the extent set forth in Section 16.1), right and license
under the BioCryst Patents and BioCryst Know-How to make, have made, use, sell,
offer for sale, import, Develop, have Developed, manufacture, have manufactured,
Commercialize and have Commercialized Licensed Products solely in the Field and
in the Territory; including in connection with any CSL Stockpile Sales. BioCryst
acknowledges and agrees that the license and sublicense rights granted by
BioCryst under this Agreement may be exercised by CSL’s Affiliates, without the
need for any further agreement to be put in place between the Parties or the
relevant CSL Affiliate, provided, however, that CSL shall remain liable for the
acts and omissions of all such Affiliates, as if all such acts or omissions were
made directly by CSL. Other than as expressly set forth in herein, no other
licenses to the BioCryst Intellectual Property Rights or otherwise (including
but not limited to rights in BioCryst Intellectual Property Rights outside the
Field and outside the Territory) are granted in this Agreement. If CSL desires
to sublicense all or any portion of the rights and licenses granted to CSL under
this Section 2.1 (other than a limited sublicense as permitted under Section
3.6, which shall not require the prior approval of BioCryst), CSL may grant such
sublicense following receipt of the prior written approval of BioCryst, which
approval shall not be unreasonably withheld or delayed. Subject to the
foregoing, CSL shall not be permitted to grant sublicenses under the licenses
granted to CSL under this Section 2.1.



-12-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

2.2.            Manufacturing. The Parties anticipate that any Licensed Product
required for sale by or for CSL in the Territory, beyond the Existing Licensed
Product Inventory, shall be manufactured by or on behalf of CSL. Upon request by
CSL, BioCryst will consent to and cooperate in facilitating and use commercially
reasonable efforts to procure direct manufacturing, supply or services
relationships between CSL and BioCryst Existing Manufacturers, or other Third
Parties with whom BioCryst has existing contractual relationships relating to
the Compound (which may include other licensees) on no less favorable price
terms than are made available to BioCryst, and will otherwise reasonably
cooperate with CSL in connection with CSL undertaking the manufacture of
Licensed Product (other than Existing Licensed Products Inventory). CSL shall
provide BioCryst with at least *** days’ notice of the date on which BioCryst
will no longer be responsible for the manufacturing of Licensed Product to be
sold by or on behalf of CSL (such date being the “Manufacturing Responsibility
Transfer Date”), provided that the Manufacturing Responsibility Transfer Date
must be no earlier than *** days after the Effective Date and no later than the
*** anniversary of the Effective Date. BioCryst provides its consent to CSL and
any other valid rights holder outside the Territory for the manufacture outside
the Territory and supply to CSL of Licensed Product, and BioCryst shall waive
its right to receive royalties or like payment in connection with such
manufacture and supply, provided that CSL obtains the consent of the relevant
rights holder, notifies such consent to BioCryst and CSL otherwise complies with
its obligations under this Agreement in respect of the Licensed Product so
supplied (including without limitation in respect of the payment of royalties
under Article 9). In the period prior to the Manufacturing Responsibility
Transfer Date, CSL shall purchase Existing Licensed Product Inventory from
BioCryst pursuant to Section 3.4 unless otherwise agreed. BioCryst agrees to
reserve for a twelve-month period from the Effective Date active pharmaceutical
ingredient to manufacture approximately *** finished doses of the Licensed
Product. At its option, CSL may extend such twelve-month period by an additional
*** years by written request.

2.3.            Retained Rights. All rights granted to CSL hereunder are subject
to (i) BioCryst’s retained exclusive rights to Develop and Commercialize
Licensed Products in any field outside the Territory, (ii) the rights reserved
by and/or granted to UAB or the U.S. Government pursuant to a BioCryst
Development Agreement, provided that BioCryst shall not exercise such rights
itself or grant any further rights permitting such rights to be exercised by any
Third Party other than UAB and the U.S. Government without CSL’s prior written
consent, (iii) BioCryst’s non-exclusive rights to make or have made Licensed
Products in the Field in the Territory solely for BioCryst Stockpile Sales,
sales outside the Territory, or for sale to CSL under this Agreement, (iv)
BioCryst’s retained exclusive rights to negotiate and consummate BioCryst
Stockpile Sales in the United States, and (v) BioCryst’s rights to take such
actions as may be reasonably necessary to satisfy the BioCryst FDA
Post-Marketing Commitments, including ongoing stability studies of the Compound
and/or Licensed Products. Subject to Section 2.1, Section 2.2, and Section
2.6(a) and the following sentence, CSL specifically understands and agrees that
BioCryst shall have the unrestricted and fully unfettered right under the
BioCryst Intellectual Property Rights outside of the Field in the Territory and
outside of the Territory in the Field, including in connection with the testing,
Development, manufacture and Commercialization of products Covered by the
BioCryst Patents and BioCryst Know-How. Notwithstanding anything in this
Agreement to the contrary, BioCryst will provide notice to CSL of any proposed
development activities with respect to a Licensed Product outside the Territory
within a reasonable period of time after commencement of any such development
activities. Neither Party will conduct (itself or through an Affiliate or Third
Party) any development activities with respect to any Licensed Product that
reasonably would be expected to have an adverse impact on the Development or
Commercialization of a Licensed Product by the other Party in the Field.



-13-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

2.4.            Stockpile Sales. Notwithstanding any provision contained herein
to the contrary, the Parties agree and acknowledge that BioCryst, at its cost,
will have the exclusive right to negotiate and consummates sales of Licensed
Product to a U.S. Government Entity solely for U.S. Government Stockpiling
Purposes. CSL agrees to provide to BioCryst any administrative assistance
reasonably requested by BioCryst with respect to negotiating and consummating
any BioCryst Stockpile Sales, to the extent permitted by applicable Law. CSL, at
its cost, will lead all discussions and negotiations with the applicable
Governmental Entity regarding possible CSL Stockpile Sales. BioCryst agrees to
provide to CSL any administrative assistance reasonably requested by CSL with
respect to negotiating and consummating any CSL Stockpile Sales. BioCryst will
ask the U.S. Government if it is possible to label Stockpile Product as "SNS
Only" or with a similar statement; provided, however, both parties recognize the
decision regarding labeling of any stockpile order is a U.S. Government
decision.

2.5.            Transfer of BioCryst Know-How. BioCryst shall transfer or
otherwise make available to CSL all Data and other BioCryst Know-How in
BioCryst’s possession or Control (whether in direct Control, or through
Affiliates and/or subcontractors) on the Effective Date and provide such
assistance that is reasonably necessary for CSL to perform its obligations and
exercise its rights hereunder as set out in a transfer plan (the “Know-How
Transfer Plan”). The Know-How Transfer Plan will adhere to the principles set
out in Schedule 2.5, and will be mutually prepared and finalized by the Parties
within *** days after the Effective Date. Notwithstanding the above, CSL may,
from time to time, reasonably request that BioCryst provide such Data or
BioCryst Know-How in BioCryst’s possession or Control or other assistance as
reasonably requested by CSL (and in no event later than *** days of such
request) in order for CSL to perform its obligations and exercise its rights
hereunder, or answer questions or provide additional information relating to the
BioCryst Know-How previously provided. Without limiting the foregoing, if
requested by CSL, BioCryst shall use to procure the assistance of any of
BioCryst’s Existing Manufacturers in connection with the transfer of
manufacturing of Licensed Product, provided that CSL shall reimburse BioCryst
for any reasonable fees charged to BioCryst by such third party manufacturer
relating to that assistance.

2.6.            Covenants re Commercialization of Certain Products.

(a)                During the term of the Agreement, and except as contemplated
by this Agreement, neither BioCryst nor any of its Affiliates shall, alone or in
collaboration with any Person, Develop or Commercialize *** or grant a license
to any Person other than CSL to Develop or Commercialize ***.



-14-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(b)               During the term of the Agreement, and except as contemplated
by this Agreement, neither CSL nor any of its Affiliates shall, alone or in
collaboration with another Person, Develop or Commercialize ***, or grant a
license to any other Person to Develop or Commercialize ***.

2.7.            Purchase and Sale of Compound. If requested by CSL after the
Effective Date, BioCryst and CSL shall mutually agree on a quantity of Compound
in BioCryst’s possession or control that may be sold to CSL hereunder (which
quantity has not been sold to a Third Party or is reasonably anticipated to be
needed by BioCryst, and the sale of which to CSL will not reasonably prejudice
BioCryst’s compliance with its contractual obligations to Third Parties). The
price of Compound to be sold to CSL hereunder shall not exceed the direct Third
Party costs incurred by BioCryst in manufacturing and storing the Compound, plus
a margin of ***%.

2.8.            Right of First Negotiation. CSL shall have a right of first
refusal to the grant of any rights in the Field after the Effective Date to
BioCryst Intellectual Property Rights in territories outside the Territory (each
such proposed grant being a “New Opportunity”). When BioCryst is ready to grant
rights to a New Opportunity, BioCryst shall submit to CSL a reasonably detailed
description of such New Opportunity, together with a financial proposal for the
grant of rights to the New Opportunity. BioCryst shall promptly respond to all
reasonable requests of CSL for additional information required in connection
with CSL's exercise of the right granted under this Section 2.8. CSL will have
*** Business Days starting from the date of receipt of BioCryst’s proposal (the
“Evaluation Period”) to evaluate such proposal and to submit a counterproposal
to BioCryst. In the event that CSL shall submit a written counterproposal to
BioCryst prior to the expiration of the Evaluation Period, then during the ***
Business Days period from the date of submission of CSL’s counterproposal to
BioCryst (the “Negotiation Period”), the Parties shall discuss in good faith the
acceptable market terms for the grant of rights to CSL in respect of the New
Opportunity. During the Evaluation Period and the Negotiation Period (up to ***
Business Days in the aggregate, which may be extended by mutual agreement)
BioCryst shall not directly or indirectly propose, grant or negotiate with any
third party any rights relating to the relevant New Opportunity. To the extent
that BioCryst and CSL shall not reach an agreement regarding the New Opportunity
prior to the expiration of the Negotiation Period, BioCryst shall be free to
negotiate and effect any transaction with any third party regarding the relevant
New Opportunity.

Article 3
REGULATORY MATTERS; DATA; SUPPLY.

3.1.            General and Post-Marketing Commitments.

(a)                United States Regulatory Matters. BioCryst shall initially
retain ownership of the NDA filed by BioCryst for a Licensed Product prior to
the Effective Date (“BioCryst Filed NDA”). During the period prior to the pre
NDA Transfer Date (defined below), BioCryst shall be responsible for and use
commercially reasonable efforts to conduct, ***, the-post marketing approval
requirements as of the Effective Date, as described in the approval letter from
the FDA to BioCryst for NDA 206426, dated December 19, 2014 as further described
in Schedule 3.1(a) hereto or as otherwise agreed with the FDA by BioCryst (the
“BioCryst FDA Post-Marketing Commitments”). BioCryst, ***, shall be responsible
for preparing and filing, and shall prepare and file, in BioCryst’s name any
Regulatory Filings with the FDA in connection with the BioCryst FDA
Post-Marketing Commitments. At any time following completion of the BioCryst FDA
Post-Marketing Commitments, BioCryst shall immediately notify CSL and in
accordance with 21CFR 314.72 shall facilitate change of ownership of the NDA
from BioCryst to CSL. At the time of successful transfer, CSL shall be required
to accept the BioCryst Filed NDA and responsibility for Regulatory Filings in
the United States (the date of such assignment being, the “NDA Transfer Date”);
provided, however, that the BioCryst Filed NDA and responsibility for the
Regulatory Filings in the United States may be transferred to CSL at such
earlier time as may be Notwithstanding anything to the contrary provided herein,
BioCryst shall have no obligation to engage in any studies or other
post-marketing work or other post-marketing activities of any kind in connection
with the BioCryst Filed NDA, other than the BioCryst FDA Post-Marketing
Commitments as described herein and providing reasonable co-operation to CSL in
respect of Regulatory Filings and related activities in the period after the NDA
Transfer Date. For clarity, *** incurred in connection with the BioCryst FDA
Post-Marketing Commitments, regardless of whether the cost is incurred ***. ***
relating to the Licensed Product in the Field in the Territory incurred by ***
during the term of this Agreement, regardless of whether such fees are incurred
***.



-15-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(b)               European and Canadian Regulatory Matters. Until assignment of
Marketing Approvals under Section 3.1(e) occurs, BioCryst shall be responsible
for all Regulatory Filings and leading all interactions with Health Canada and
the EMA (which shall include the reference-member state(s) relating to such
Regulatory Filings) with respect to all regulatory matters relating to Marketing
Approval for the sale of Licensed Products in Canada and the European Union (the
“BioCryst-Led Regulatory Activities”) and, while BioCryst is so responsible,
BioCryst shall:

(i)                 Subject to the final sentence of Section 3.1(a), use
commercially reasonable efforts to obtain all Marketing Approvals in the
European Union and Canada necessary for the sale of Licensed Product for the
Rapivab Indication in the European Union and Canada;

(ii)               use commercially reasonable efforts to make the Regulatory
Filings and obtain the Marketing Approvals by no later than *** after the target
dates set forth below (each, an “Outside Date”):

 

Activity Target Date Filing for EMA Marketing Approval *** EMA first Marketing
Approval *** Filing for Canadian Marketing Approval *** Canadian first Marketing
Approval *** Pediatric Indication Approval Date ***



-16-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(iii)             in advance of any Regulatory Filing for Marketing Approval by
BioCryst in the European Union or Canada, consult with CSL as to the proposed
indications and labelling; and

(iv)             agree a pediatric investigation plan in relation to Licensed
Products with the EMA and use commercially reasonable efforts to complete any
activities set out in such plan insofar as they relate to the information held
or planned to be delivered by BioCryst as part of their Post-Marketing
Commitments as at the Effective Date.  If information is required by the EMA
that is not held or planned to be delivered by BioCryst as part of their
BioCryst FDA Post Marketing Commitments as at the Effective Date, the Parties
will discuss and agree how the pediatric investigation plan will be implemented.

(c)                Expense Sharing. BioCryst and CSL shall be responsible for
paying the filing fee owing at the time such Regulatory Filings are made with
Health Canada and the EMA on a *** basis, but *** for all other fees of Health
Canada and the EMA following the grant of the Market Approval in those
territories (including any annual fees) that are payable in connection with such
Regulatory Filings. Subject to this Section 3.1(c), each Party shall bear its
own costs of carrying out its responsibilities and obligations under Section
3.1.

(d)               Cooperation of Parties. CSL shall reasonably cooperate with
BioCryst in BioCryst’s preparation of all Regulatory Filings and correspondence
with the FDA, Health Canada and EMA relating to Licensed Products as
contemplated in Sections 3.1(a) and 3.1(b). In furtherance of the foregoing: (i)
CSL shall be given reasonable notice and have the right to attend and actively
participate in all meetings, conferences and discussions with the FDA, Health
Canada and EMA (or other Regulatory Authority) with respect to the sale of
Licensed Products for the Field in the United States, Canada and the European
Union, (ii) BioCryst shall promptly provide CSL with: (a) copies of all
Regulatory Filings proposed to be submitted to the FDA, Health Canada and EMA
relating to Licensed Products reasonably in advance of submission (including an
electronic copy, if requested by CSL), and CSL will have the right to comment on
such Regulatory Filings, such comments not to be unreasonably rejected by
BioCryst, and (b) copies of material correspondence with FDA, Health Canada and
EMA (or other Regulatory Authority) (including minutes of meetings, telephone
conferences and/or discussions with such Regulatory Authority) relating to
Licensed Products, and (iii) BioCryst shall keep CSL reasonably informed of all
material regulatory developments relating to Licensed Products in the United
States, Canada and the European Union, and shall summarize all such regulatory
developments at each JSC meeting.



-17-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(e)                Assignment of Marketing Approvals. On a
territory-by-territory basis (each of the EU and Canada being considered a
separate ‘territory’ for this purpose), within *** days following the initial
grant of Marketing Approval for a Licensed Product in that territory (an
“Assigned Territory”), as applicable, or earlier if requested by CSL, BioCryst
shall assign the BioCryst-filed application for Regulatory Approval in the
Assigned Territory (each, an “Ex-US BioCryst Filed NDA”) and any related
Regulatory Filings made with, and Marketing Approvals from, Health Canada and
the EMA in the name of BioCryst to CSL, in which case, CSL agrees within such
*** day period to accept any such transfer of the Ex-US BioCryst Filed NDA and
such related Regulatory Filings and Marketing Approvals. Following any such
transfer of an Ex-US BioCryst Filed NDA or any such Regulatory Filings: (i) CSL
shall thereafter be responsible for all Regulatory Filings and Marketing
Approvals in such Assigned Territory and leading all interactions with the
applicable Regulatory Authorities in the Assigned Territory with respect to all
regulatory matters relating to the sale of Licensed Products in the Assigned
Territory, (ii) BioCryst shall reasonably cooperate with CSL in CSL’s
preparation of all Regulatory Filings and correspondence with the applicable
Regulatory Authorities relating to Licensed Products in the Assigned Territory,
(iii) CSL may invite BioCryst to attend and/or actively participate in meetings,
conferences or discussions with Regulatory Authorities in the Assigned Territory
with respect to the sale of Licensed Products for the Field in such territory,
and (iv) CSL shall keep BioCryst reasonably informed of all material regulatory
developments relating to Licensed Products in each Assigned Territory through
regular reports at the JSC meetings.

(f)                Other Territories. CSL shall be responsible for preparing and
filing in CSL’s name and maintaining any Regulatory Filings and taking all other
actions required in connection therewith anywhere else in the Territory (other
than the BioCryst FDA Post-Marketing Commitments and the BioCryst-Led Regulatory
Activities in the United States, Canada and the European Union) and any approval
for any product labeling or promotional materials relating to the sale by CSL of
Licensed Products anywhere in the Territory, all of which shall be owned by CSL
***. CSL shall be responsible for leading all interactions with all Regulatory
Authorities with respect to all regulatory matters relating to the sale of
Licensed Products in the Territory other than the United States, Canada and the
European Union. BioCryst shall reasonably cooperate with CSL in CSL’s
preparation of all Regulatory Filings and correspondence with the applicable
Regulatory Authorities (other than the FDA, Health Canada and EMA) relating to
Licensed Products and, (a) BioCryst shall have the right to attend and actively
participate in all meetings, conferences and discussions with Regulatory
Authorities with respect to the sale of Licensed Products for the Field in the
Territory (other than the United States, Canada and the European Union); (b) CSL
shall promptly provide BioCryst with: (i) copies of all Regulatory Filings
relating to the Territory (other than the United States, Canada and the European
Union) proposed to be submitted by CSL at least 14 days in advance of
submission, and BioCryst will have the right to comment on such Regulatory
Filings within 7 days of receipt of such Regulatory Filing, such comments not to
be unreasonably rejected by CSL; and (ii) copies of material correspondence with
Regulatory Authorities in the Territory (other than the United States, Canada
and the European Union) (including minutes of meetings, telephone conferences
and/or discussions with such Regulatory Authority), and (c) CSL shall keep
BioCryst reasonably informed of all material regulatory developments relating to
Licensed Products in the Territory (other than the United States, Canada and the
European Union), and shall summarize all such regulatory developments at each
JSC meeting.



-18-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

3.2.            Data. Subject to Article 13, CSL shall own all Data created by
or on behalf of CSL during the term of this Agreement. BioCryst shall own all
Data created by or on behalf of BioCryst during the term of this Agreement and
such Data shall constitute part of the BioCryst Know-How and be promptly, and
free of charge, disclosed to CSL. CSL acknowledges that, as of the Effective
Date, BioCryst has granted to the U.S. Government certain non-exclusive rights
in Data owned by BioCryst pursuant to the BioCryst Development Agreements.

3.3.            Cooperation.

(a)                Each Party agrees, at its cost, to make its personnel
reasonably available, upon reasonable notice by the other Party, at their
respective places of employment to consult with the other Party on issues
arising related to the activities conducted in accordance with this Article 3 or
otherwise relating to regulatory matters involving the Licensed Products,
including any request from any Regulatory Authority, including regulatory,
scientific, technical and clinical testing issues, or otherwise. The Parties
agree to reasonably cooperate with each other to enable the applicable Party to
comply with specific requests of a Regulatory Authority, with respect to Data
supplied or to be supplied by one Party to the other for filing with such
Regulatory Authority. Each Party shall ensure that its sublicensees, contractors
and Affiliates comply with the obligations imposed on such Party under this
Section 3.3(a).

(b)               Without limiting either Party’s obligations as otherwise
provided in this Agreement, each Party agrees that, at its cost and so long as
it is not the NDA holder, such Party will take such actions as may be reasonably
required to be performed by the other Party, or which may be reasonably
necessary or requested by the other Party so that the other Party, as the holder
of the NDA, can ensure that it remains in compliance with all FDA rules and
regulations applicable to the Development or Commercialization of Licensed
Product (including in Stockpile Sales) in the Field in the Territory and that
all concerns that may be raised by the FDA with respect thereto are adequately
addressed, with respect to: (i) any recall of Licensed Product, or (ii) any
Promotional Materials related to the Licensed Product. Without limiting
BioCryst’s obligations under Section 3.3(a), within 30 days of the Effective
Date, BioCryst shall provide CSL with an electronic copy of the BioCryst Filed
NDA and, following a request from CSL, provide any Regulatory Information
requested by CSL within 10 days of such request, to the extent reasonably
necessary for CSL to be able to exploit the rights granted to it hereunder.

3.4.            Sale and Purchase of Existing Licensed Product Inventory.

(a)                CSL agrees to purchase from BioCryst, and BioCryst agrees to
sell to CSL, the Existing Licensed Product Inventory pursuant to the terms and
conditions set forth in Schedule 3.4 hereto.

(b)               CSL agrees to purchase from BioCryst: (i) all of the Existing
Licensed Product Inventory (including the Channel Inventory) other than the
Additional Finished Products by no later than *** days after the Effective Date,
and (ii) the Additional Finished Products by no later than *** days after the
date that the Additional Finished Products have been released for commercial
sale.



-19-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(c)                To avoid doubt, CSL will not be required to purchase from
BioCryst any Existing Licensed Product Inventory that is not in Finished Dosage
Form or is in excess of the quantities specified in Schedule 3.4.

(d)               In support of the arrangements set out in this Section 3.4 and
Schedule 3.4, and without limiting any other obligations set out herein,
BioCryst warrants and represents to CSL that: (a) BioCryst will purchase back
from distributors and other Third Parties the Channel Inventory on the terms of
Schedule 3.4 (which will then be sold to CSL and which CSL may on sell); and (b)
after the Effective Date, BioCryst will not sell any Licensed Products in the
Territory other than the Existing Licensed Product Inventory in accordance with
this Section and the BioCryst Stockpile Sales and BioCryst, within fourteen days
of this Agreement, will cause its distributors to do the same.

 

3.5.            Target Sales Forecast. Set forth on Schedule 3.5 hereto is CSL’s
target sales forecast (the “Target Sales Forecast”) for Sales of Licensed
Product in the Territory (the amount of such target sales for each annual period
covered by the Target Sales Forecast being referred to as the “Annual Forecasted
Amount”) of Licensed Product in the Territory (it being agreed that the amount
of such target sales for annual periods after the period set forth in Schedule
3.5 will be agreed by the JSC for subsequent years at least twelve (12) months
in advance).

3.6.            Use of Contractors. Subject to the terms of this Agreement, CSL
shall have the right to use the services of Third Party contractors, including
contract research organizations, contract sales forces, distributors and the
like, to assist CSL in fulfilling its obligations and exercising its rights
under this Agreement and may grant limited sub-licenses to BioCryst Patents and
BioCryst Know-How to Third Party contractors solely for such purpose, provided
that each such Third Party is bound by a written agreement, that is consistent
with terms of this Agreement, including confidentiality and intellectual
property ownership provisions consistent with those set forth therein, and
provided further that CSL shall remain responsible for the acts and omissions of
all such contractors as if such acts or omissions were taken directly by CSL.

Article 4
GOVERNANCE.

4.1.            Joint Steering Committee. Promptly following the Effective Date,
but no later than forty-five (45) days after the Effective Date, the Parties
shall establish a joint steering committee (the “Joint Steering Committee” or
“JSC”) to oversee, review and coordinate the conduct and progress of the
Commercialization of Licensed Products in the Territory and any additional
Development that may be undertaken in the Territory.



-20-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

4.2.            JSC Membership; Appointment of Alliance Manager. The JSC shall
be comprised of an equal number of representatives from each of BioCryst and
CSL. These representatives shall have appropriate technical credentials,
experience and knowledge to the matters to be discussed at the JSC. The exact
number of such representatives shall initially be three (3) for each of BioCryst
and CSL, or such other number as the Parties may agree. Either Party may replace
its respective committee representatives at any time with prior written notice
to the other Party. In the event a JSC member from either Party is unable to
attend or participate in a JSC meeting, the Party who designated such
representative may designate a substitute representative for the meeting in its
sole discretion. Each Party will appoint a representative who will serve as such
Party’s alliance manager for purposes of this Agreement and who will be
responsible for coordinating such Party’s performance of its obligations under
this Agreement with the other Party and communicating with the other Party
regarding matters relating to this Agreement.

4.3.            JSC Co-Chairs. Each Party shall appoint one of its members to
the JSC to co-chair the JSC’s meetings (each, a “Co-Chair”). The Co-Chairs shall
(i) ensure the orderly conduct of the JSC’s meetings, and (ii) alternate in
preparing and issuing (or designate another JSC representative of such Party to
prepare and issue) written minutes of each meeting within thirty (30) days
thereafter accurately reflecting the discussions of the JSC. In the event the
Co-Chair from either Party is unable to attend or participate in a JSC meeting,
the Party who designated such Co-Chair may designate a substitute Co-Chair for
the meeting in its sole direction.

4.4.            JSC Meetings. The JSC shall meet quarterly or on such other
frequency as may be agreed by the Parties. Unless otherwise agreed, JSC meetings
will be face-to-face at least once every calendar year until three years
following the Effective Date and otherwise may be conducted by telephone,
videoconference or in person as determined by the Co-Chairs. As appropriate,
other employee representatives of the Parties may attend JSC meetings as
nonvoting observers if mutually agreed by the Parties. Each Party may also call
for special meetings of the JSC to resolve particular matters requested by such
Party and within the areas of responsibility of the JSC. Each Co-Chair shall
ensure that its JSC members receive adequate notice of such meetings.

4.5.            Day-to-Day Decision-Making Authority. BioCryst shall have
decision making authority in its reasonable discretion with respect to the
BioCryst FDA Post-Marketing Commitments and the BioCryst-Led Regulatory
Activities in the United States, Canada and the European Union, provided that
such decisions are not inconsistent with the express terms and conditions of
this Agreement and provided that such decision making authority will transfer to
CSL on a territory-by-territory basis (each of the U.S.A, the EU and Canada
being considered a separate territory for this purpose) when CSL assumes
responsibility for the NDA or other Marketing Approval (as is relevant) in that
territory in accordance with this Agreement. CSL shall have all other decision
making authority with respect to the Development and Commercialization of
Licensed Products in the Territory, provided that such decisions are not
inconsistent with the express terms and conditions of this Agreement. Subject to
the terms of this Agreement, BioCryst shall have sole decision-making authority
with regard to the Development and Commercialization of Licensed Products
outside the Territory (and subject to Section 2.2, no other rights under this
Agreement are granted to CSL outside the Territory).



-21-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

Article 5
DEVELOPMENT.

BioCryst shall keep the JSC promptly and reasonably informed of progress and
results the BioCryst FDA Post-Marketing Commitments and any BioCryst-Led
Regulatory Activities and CSL shall keep the JSC reasonably informed of progress
and results of its Development activities through its members on the JSC.
Without limiting Section 2.3, BioCryst also shall keep the JSC promptly and
reasonably informed of progress and results of its activities and the activities
of its licensees with respect to the development of the Licensed Product outside
of the Territory or Field. In the case of any material changes or delays
relating to the performance of BioCryst FDA Post-Marketing Commitments and any
BioCryst-Led Regulatory Activities or with respect to material changes to the
development of Licensed Products outside the Territory, BioCryst shall notify
the JSC within 5 days. CSL shall be responsible for all costs associated with
CSL’s Development of Licensed Products in the Territory. BioCryst shall be
responsible for all costs associated with BioCryst’s Development of Licensed
Products outside the Territory.

Article 6
COMMERCIALIZATION.

6.1.            General. CSL undertakes that it will use Diligent Efforts to
Commercialize a Licensed Product in the Territory, and carry out its obligations
hereunder, in compliance with all applicable Laws. BioCryst shall carry out its
obligations hereunder, and its other responsibilities and activities relating to
Licensed Products (including the Commercialization of Licensed Products outside
the Territory) in compliance with all applicable Laws. CSL shall use Diligent
Efforts to Commercialize a Licensed Product in the United States, Canada and the
European Union. Subject to the supply by BioCryst of Licensed Product and
Existing Licensed Product Inventory in accordance with this Agreement and
without limiting the generality of the foregoing, CSL agrees to use Diligent
Efforts (i) to commence the sale of a Licensed Product in the United States in
commercial quantities within *** days after the Effective Date; (ii) to commence
the sale of a Licensed Product in Canada in commercial quantities within ***
days after formulary listing and Marketing Approval of a Licensed Product in the
Field for an Adult Influenza Indication is obtained from Health Canada; and
(iii) to commence the sale of a Licensed Product in the European Union in
commercial quantities within *** days after approval of reimbursement is
achieved in a country in the EU following Marketing Approval of a Licensed
Product in the Field for an Adult Influenza Indication is obtained from the EMA.
CSL shall keep the JSC reasonably informed of progress and results of its
Commercialization activities through its members on the JSC. BioCryst shall keep
the JSC reasonably informed of progress and results of its activities and the
activities of its licensees with respect to the commercialization of the
Licensed Products outside of the Territory.

6.2.            Commercialization Plan. Each year during the term of this
Agreement, on a schedule reasonably determined by CSL, CSL shall prepare and
submit to the JSC for its review a plan for the Commercialization of one or more
Licensed Products in the Field in the United States and, following receipt of
the requisite Marketing Approval in such jurisdiction, Canada and the European
Union (each, a “Commercialization Plan”). Each Commercialization Plan submitted
to the JSC by CSL shall include a reasonably detailed description of the
Commercialization activities to be conducted in the Territory thereunder.



-22-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

6.3.            Amendments. CSL shall review the then-current Commercialization
Plan on a regular basis during each calendar year and shall promptly submit any
material modifications of such plan to the JSC for review.

6.4.            Costs of Commercialization. Except as expressly provided in this
Agreement, *** associated with the Commercialization of Licensed Products within
the Territory, including all costs associated with the sales teams and their
promotion of the Licensed Products in the Territory, including costs associated
with reimbursement and formulary listings.

6.5.            Promotional Material. Within *** days of the Effective Date,
BioCryst shall provide to CSL with all Promotional Material in BioCryst’s
control or possession as of the Effective Date. CSL will be responsible for
creating all advertising and promotional materials in compliance with Licensed
Product labeling and for submitting to the FDA’s Office of Prescription Drug
Promotion, as needed. CSL shall only provide copies of such Promotional Material
to BioCryst promptly upon BioCryst’s written request thereof. Notwithstanding
BioCryst’s right to request copies of Promotional Material used by CSL, BioCryst
has no responsibility with respect to any Promotional Material used by CSL. As
promptly as practicable, and in any event within *** days after the Effective
Date, BioCryst will provide CSL with copies of all correspondence with the U.S.
Office of Drug Promotion concerning the Licensed Product, and will inform the
U.S. Office of Drug Promotion in writing that CSL, as distributor, will be
responsible for submitting advertising & promotional materials to the US Office
of Drug Promotion. In the event that any action or inaction by CSL results in a
request or administrative action from the U.S. Office of Drug Promotion or any
other similar agency in the Territory, then CSL will provide BioCryst with
prompt notice of such action or request, and will take prompt remedial action to
address the matter.

6.6.            Trademark, Domain Names and other Intellectual Property.

(a)                BioCryst hereby assigns the RAPIVAB trademark (including
related trademarks, trade names and logos, the “BioCryst Mark’) and all
Intellectual Property Rights therein throughout the Territory, together with the
goodwill associated therewith, to CSL and CSL will, ***, use commercially
reasonable efforts to maintain in effect the BioCryst Mark in the United States
and prepare and make all necessary filings to do so throughout the term of this
Agreement. BioCryst shall take all actions reasonably necessary (including
signing relevant transfer documents) to assign such Intellectual Property Rights
to CSL promptly following request by CSL, and in any event, within *** days of
such request.

(b)               For so long as CSL is the owner of the BioCryst Mark, CSL
grants to BioCryst a *** non-exclusive right and license for the use of the
BioCryst Mark solely for the purpose of BioCryst Stockpile Sales or sales of
Licensed Product outside the Territory.

(c)                If CSL elects to not use the BioCryst Mark in connection with
the Licensed Products, CSL shall have the right to select the trademark to be
used in connection with the Commercialization of the Licensed Products in the
Territory. Any such trademark selected by CSL will be owned by CSL. If CSL
elects to not use the BioCryst Mark after it has taken an assignment under
Section 6.6(a), it will assign back to BioCryst the BioCryst Mark, together with
the goodwill associated therewith.



-23-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(d)               BioCryst hereby assigns to CSL all rights in the <rapivab.com>
domain name and associated domain names and all Intellectual Property Rights
therein and grants to CSL a non-exclusive right to use all content and all
Intellectual Property Rights therein available at such domain names as of the
Effective Date. Without limiting the foregoing, BioCryst shall transfer the
domain names licenses for the <rapivab.com> domain name and associated domain
names within *** days of the Effective Date.

6.7.            Commercialization Inside and Outside of Territory. CSL shall use
commercially reasonable efforts to ensure that no Licensed Products are
Commercialized outside of the Territory by or on behalf of CSL or its Permitted
Sublicensees. BioCryst shall use commercially reasonable efforts to ensure that
no Licensed Products are commercialized inside of the Territory in the Field by
or on behalf of BioCryst or its Affiliates other than BioCryst Stockpile Sales.

6.8.            Assumption of Price Reporting Obligations. Within *** days from
the Effective Date, the Parties shall cooperate to assign all rights and
responsibilities arising out of the National Drug Code for the Licensed Product.
Additionally, CSL and BioCryst shall cooperate as promptly as practicable after
the Effective Date to obtain approval from government authority payors for CSL
to submit and be responsible for government pricing data. CSL shall
appropriately list the Licensed Product on its own Medicaid Rebate Program
agreement, PHS 340B Program agreement, VA Master Agreement, FSS agreement,
TriCare Rebate Program agreement, and Medicare Part D Coverage Gap Discount
Program agreement (collectively "Government Pricing Agreements") as soon as
practicable after execution of the Agreement. BioCryst shall bear no
responsibility for BioCryst failure to continue such agreements or list the
Licensed Product on its Government Pricing Agreements.

Article 7
ADVERSE EVENT AND PRODUCT COMPLAINT REPORTING; RECALL.

7.1.            Before the Global PV Transfer Date. After the Effective Date and
until the Global PV Transfer Date:

(a)                CSL will promptly in accordance with the Pharmacovigilance
Agreement (i) provide BioCryst with all Licensed Product complaints, adverse
event information and safety data from any Development by CSL or any clinical
studies carried out by CSL and Commercialization in its control; and (ii) report
all such adverse events in the Territory, and provide such information to
BioCryst;

(b)               BioCryst shall (i) collect information relating to all
Licensed Product complaints, adverse event information and safety data from any
Development of Licensed Products or any clinical studies and Commercialization
anywhere in the world; and (ii) report all such adverse events; and (iii)
maintain a world-wide adverse event database for the Licensed Products; and



-24-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(c)                BioCryst shall provide to CSL information and reports
regarding data in such database as may reasonably be necessary to comply with
all applicable Laws in the Territory.

7.2.            Global PV Transfer Date. BioCryst may at any time after the NDA
Transfer Date provide CSL with a notice nominating a date on which CSL is to
assume global pharmacovigilance responsibilities in relation to the Licensed
Products (“PV Notice”), such date to be at least 30 days after the date of
receipt of the PV Notice by CSL (“Global PV Transfer Date”). Prior to sending
the PV Notice, BioCryst must have satisfied the following conditions to CSL’s
reasonable satisfaction: (a) BioCryst has procured the written assignment to CSL
of all pharmacovigilance agreements with its partners in territories other than
the Territory or entry by its partners in territories other than the Territory
into new pharmacovigilance agreements with CSL; b) BioCryst has provided to CSL
within 3 months prior to the date of receipt of the PV Notice a written report
of the results of an audit carried out by an independent third party (at
BioCryst’s cost) of BioCryst’s worldwide adverse events database in respect of
the Licensed Products; (c) at the date of receipt of the PV Notice, BioCryst has
resolved any outstanding pharmacovigilance related matters with Regulatory
Authorities and has notified CSL of the details and status of such issues; (d)
within 30 days of the date of receipt of the PV Notice, BioCryst has undertaken
a quality control assessment of its worldwide adverse events database in
relation to the Licensed Products, provided the results of such assessment to
CSL and confirmed to CSL that the database is accurate, complete and up to date
in all material respects; and (e) entered into (or agreed to enter into) a
pharmacovigilance agreement on equivalent terms to that set out in Schedule 7.5,
except that the roles and responsibilities of each Party will be reversed.

7.3.            After the Global PV Transfer Date. From the receipt by CSL of
the adverse events database from BioCryst following the Global PV Transfer Date,
CSL shall maintain a world-wide adverse event database for the Licensed
Products.

7.4.            Recall. Except as set forth below, CSL shall be responsible for
managing any recalls of Licensed Products (other than Existing Licensed Products
Inventory) manufactured by or on behalf of CSL in the Territory; provided that
CSL will reasonably cooperate with BioCryst with respect to any recalls in the
United States, Canada and the European Union relating to Licensed Products
manufactured by or on behalf of CSL so long as BioCryst retains ownership of the
BioCryst Filed NDA and any Marketing Approvals filed with Health Canada and the
European Union, as applicable. Notwithstanding the foregoing, prior to the NDA
Transfer Date and assignment of the Marketing Approvals, as applicable, BioCryst
shall be responsible for managing any recalls of Licensed Products in the United
States and shall include CSL in all discussions with the FDA regarding all
aspects of the recall decision and the execution thereof. All cost and expenses
incurred in connection with any recall of Licensed Products in the Territory
manufactured by BioCryst shall be borne by BioCryst except for any recall that
results from the negligence or willful misconduct of CSL, and all cost and
expenses incurred in connection with any recall of Licensed Products in the
Territory manufactured by CSL shall be borne by CSL, except for any recall that
results from the negligence or willful misconduct of BioCryst.

 



-25-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

7.5.            Pharmacovigilance Agreement. Within forty-five (45) days after
the Effective Date, the Parties will enter into the Pharmacovigilance Agreement
in substantially the form attached as Schedule 7.5.

Article 8
INSURANCE.

8.1.            Required Insurance. Each Party shall obtain and maintain, for
the term of this Agreement, the following insurances with reputable and
financially secure insurance carriers (rated A, Class X or better by A.M. Best
Company) in a form and at levels as specified below:

(a)                Commercial General Liability insurance on an occurrence
basis, or, in the case of claims-made coverage, for the term of this agreement
and for *** years after expiration or termination of this Agreement, with a
minimum *** per occurrence limit for bodily injury, property damage, personal
and advertising injury, and a *** general aggregate limit. This insurance must
include coverage for the hazards of Contractual Liability including the tort
liability of another assumed in a business contract and Broad Form Property
Damage;

(b)               Product Liability insurance on an occurrence basis, or, in the
case of claims-made coverage, for the term of this agreement and for *** years
after expiration or termination of this Agreement, including coverage for any
product undergoing clinical trials and for any Licensed Products being sold in
an amount not less than *** per occurrence and *** in the aggregate on a
worldwide basis;

(c)                Workers’ Compensation insurance (US) complying with the
coverage limits and in all other respects with applicable state workers’
compensation laws covering its employees and/or agents for work related injuries
suffered by such employees and/or agents;

(d)               Employers’ Liability insurance to include a minimum of
***limit per employee, per accident and *** in the aggregate; and

(e)                Excess (Umbrella) Liability insurance all on an occurrence
basis, or, in the case of claims-made coverage, for the term of this agreement
and for *** years after expiration or termination of this Agreement, with an
occurrence/aggregate minimum limit of *** all to be following form over
underlying insurance described above in Sections (a) and (d) above.

All general liability and products liability policies held by BioCryst shall:
(i) name CSL as an additional insured (including ongoing and completed
operations coverage), except Workers Compensation; and (ii) be primary and
non-contributory over any insurance maintained by CSL.

8.2.            Premium. The premium of any insurance will be borne by the party
effecting insurance.



-26-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

8.3.            Evidence of Coverage. Each party shall furnish to the other on
request certificates issued by the insurance company setting forth the amount of
the liability insurance (or evidence of self-insurance). A Party must provide to
the other at least thirty (30) days written notice prior to termination or
modification to the material terms of coverage as required by this Article 8.

 

Article 9
PAYMENTS.

9.1.            Signing Fees. On or before 30 June 2015, in partial
consideration for , CSL shall pay or cause to be paid, a non-refundable,
non-creditable payment of Thirty Three Million, Seven Hundred and Forty Thousand
Dollars ($33,740,000).

9.2.            Milestone Payments(a)                Pediatric Indication. As
additional partial consideration for the licenses and rights granted by BioCryst
to CSL under this Agreement, CSL shall pay to BioCryst a one-time,
non-refundable, non-creditable payment of *** Dollars ($***), no later than ***
days after the grant of Marketing Approval by the FDA of a Licensed Product for
a Pediatric Influenza Indication.

(b)               European Approval. As additional partial consideration for the
licenses and rights granted by BioCryst to CSL under this Agreement, CSL shall
pay to BioCryst a one-time, non-refundable, non-creditable payment of ***
Dollars ($***), no later than *** days after the first Marketing Approval of a
Licensed Product by the EMA for an Adult Influenza Indication in the European
Union.

(c)                Canadian Approval. As additional partial consideration for
the licenses and rights granted by BioCryst to CSL under this Agreement, CSL
shall pay to BioCryst a one-time, non-refundable, non-creditable payment of
***Dollars ($***), no later than *** days after the first Marketing Approval of
a Licensed Product by Health Canada for an Adult Influenza Indication in Canada.

9.3.            Royalty Payments.

(a)                Royalty Rates for Commercial Sales. In partial consideration
for the licenses and rights granted to CSL under this Agreement, during the
Royalty Term CSL shall pay to BioCryst the following royalty payments, which
shall be paid within *** days after the end of each calendar quarter:

(i)                 for annual Commercial Net Sales by CSL or any Permitted
Sublicensees in the United States equal to or less than the applicable Annual
Forecasted Amount in the applicable year, *** percent (***%) of such Commercial
Net Sales;

(ii)               for annual Commercial Net Sales by CSL or any Permitted
Sublicensees in the United States greater than the applicable Annual Forecasted
Amount in the applicable year, *** percent (***%) of such Commercial Net Sales;



-27-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(iii)             for annual Commercial Net Sales by CSL or any Permitted
Sublicensees for the sale of Licensed Product in countries in the Territory
other than the United States equal to or less than $*** in a given year, ***
percent (***%) of such Commercial Net Sales; and

(iv)             for annual Commercial Net Sales by CSL or any Permitted
Sublicensees for the sale of Licensed Product in the countries in the Territory
other than the United States greater than $*** in a given year, *** percent
(***%) of such Commercial Net Sales.

(v)               For the purposes of this Section 9.3, “annual” or “year”
refers to a twelve-month period commencing on July 1 and ending on June 30 of
the following calendar year, provided that the first annual period will run from
the Effective Date until 30 June 2016.

(b)               Net Profit Share for Stockpile Sales. In partial consideration
for the licenses and rights granted to CSL under this Agreement, during the
Royalty Term CSL shall pay to BioCryst for CSL Stockpile Sales *** percent
(***%) of the Gross Profit in respect of the CSL Stockpile Sales (the “Profit
Share”), which shall be paid within *** days after the end of each calendar
quarter.

(c)                Royalty Adjustments.

(i)                 Failure to Achieve Marketing Approval. In the event that the
first Marketing Approval of a Licensed Product by the EMA in the European Union
is not granted by ***, then the royalty rate payable under Sections 9.3(a)(i)
and 9.3(a)(ii) shall be reduced by ***% until the ROW Recovery Amount is equal
to *** Dollars ($***), after which time the reduction in the royalty rate shall
end, where:

A = (B + C)

 where:

A =ROW Recovery Amount;

B = in countries in the Territory other than the United States, the aggregate
Commercial Net Sales received by CSL or Permitted Sublicensees, less any
Royalties paid under Sections 9.3(a)(iii) or 9.3(a)(iv), less Cost of Goods Sold
in respect of such Commercial Net Sales; and

C =In respect of CSL Stockpile Sales, the aggregate Gross Profit received by
CSL, less any Profit Share paid under Section 9.3(b).

For the avoidance of doubt, nothing in this Section 9.3(c)(i) limits in any way
BioCryst’s obligations in connection with achieving Marketing Approval of a
Licensed Product.



-28-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(ii)               Loss of Exclusivity. Subject to the limitations set forth in
Section 9.3(c)(vi), if at any time during the Royalty Term, at the time of sale
of a Licensed Product, both: (A) the manufacture or therapeutic use of such
Licensed Product is not Covered by a Valid Claim of a Licensed Patent in the
country of sale, and (B) there is no Data Exclusivity Right applying to the
Licensed Product in the country, then, if both such conditions are satisfied,
notwithstanding Sections 9.3(a) and 9.3(b), the applicable royalty payable on
annual Commercial Net Sales or Gross Profits (as is relevant) in respect of the
sale of such Licensed Product shall be reduced by *** percent (***%).

(iii)             Generic Product Adjustment. Subject to the limitations set
forth in Section 9.3(c)(vi), upon the commencement of sales of a Generic Product
in a given country, then notwithstanding Sections 9.3(a) and 9.3(b), the
applicable royalty rate payable on annual Commercial Net Sales or Gross Profits
(as is relevant) in respect of the sale of Licensed Product in such country
shall be reduced by *** percent (***%) of the royalty rates otherwise payable
hereunder at such time.

(iv)             Compulsory License Adjustment. Subject to the limitations set
forth in Section 9.3(c)(vi), upon a Compulsory License being granted within a
given country in the Territory to a Third Party, then notwithstanding Sections
9.3(a) and 9.3(b), the applicable royalty rates payable on annual Commercial Net
Sales or Gross Profits (as is relevant) in respect of Net Sales in such country
shall be reduced by *** percent (***%) for the calendar year(s) in which such
Compulsory License is in effect.

(v)               Infringement Costs and Infringement Defense Costs. Subject to
the limitation set forth in Section 9.3(c)(vi), that portion of any Infringement
Costs and/or Infringement Defense Costs funded by CSL pursuant to Article 10
that are specified as being borne by BioCryst under Article 10 will be
reimbursed solely through deductions by CSL from milestone, royalty and Profit
Share payments that are then due and payable or thereafter become due and
payable under this Agreement, up to a total reduction of *** percent (***%) of
any individual milestone, royalty or Profit Share payment otherwise due, with
the remainder to carry forward to reduce subsequent milestone, royalty and
Profit Share payments (it being agreed that CSL’s right to be reimbursed through
such deductions is the sole remedy available to CSL for obtaining reimbursement
or payment of any amounts for which BioCryst is responsible pursuant to Article
10).

(vi)             Limitations on Royalty Adjustments. Notwithstanding anything
herein to the contrary, in no event shall the cumulative royalty adjustments
arising under Sections 9.3(c)(ii) – (v), inclusive, ever result in an aggregate
reduction of more than *** percent (***%) of the unadjusted milestone, royalty
or Profit Share payments, as applicable, otherwise due under Section 9.3.

(d)               Net Sales Reports. CSL shall provide to BioCryst, within ***
days after the end of each calendar quarter, a written report in the form of
Schedule 9.3(c) showing the Net Sales of CSL or Permitted Sublicensees for such
quarter. Without limiting CSL’s obligation to timely provide a written report in
the form of Schedule 9.3(c) showing the Net Sales of CSL or Permitted
Sublicensees for the last month in any calendar quarter, all royalty payments
shall be accompanied by a written report from CSL to BioCryst, showing for the
calendar quarter for which such payment applies, all information required by
BioCryst to verify the royalty payments payable hereunder, including but not
limited to the information set forth on Schedule 9.3(c) and any other
information customarily provided with such reports in accordance with industry
standards. Additionally, within *** days of each month-end (excluding month-ends
that are also quarter-ends), CSL shall provide BioCryst with an estimate of Net
Sales and gross sales of Licensed Products in the prior month; such estimates
are solely for BioCryst’s internal accounting purposes and are not binding for
any purpose under this Agreement.



-29-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(i)                 Compensation for Compulsory License. CSL shall pay to
BioCryst ***% of any royalty or other payments it receives in respect of any
Compulsory License issued in respect of any BioCryst Intellectual Property and,
notwithstanding any other term of this Agreement, such payment will be CSL’s
sole obligation to account to BioCryst for payments received from such
Compulsory License or Licensed Product sold or otherwise transferred under such
Compulsory License.

9.4.            Payments. All amounts referenced herein are in United States
Dollars for payments from royalties originating within the United States, and
Euros for those payments of royalties and Profit Share from sales originating
outside the United States. Unless otherwise specified, all payments under this
Agreement shall be made within *** days of the date of invoice, in United States
Dollars or European Union Euros, by wire transfer to a bank and to an account
designated by BioCryst or CSL, as the case may be. For the purpose of
determining the amount of any payment under Section 9.3, the amount of Net Sales
in any foreign currency shall be converted into Euros in accordance with the
prevailing rates of exchange for the relevant month in accordance with GAAP.
With each payment in Euros, CSL shall disclose the basis for the rates of
exchange used for purposes of assuring that such rates reflect prevailing rates
of exchange. Any payments or portions thereof due hereunder which are not paid
when due shall bear interest equal to the lesser of (i) the thirty (30) day U.S.
dollar LIBOR rate effective for the date that payment was due (as published in
the Wall Street Journal) plus *** per annum, computed for the actual number of
days after the date of the notice of any late payment or (ii) the maximum rate
permitted by Law, calculated on the number of days such payment is delinquent.
This Section 9.4 shall in no way limit any other remedies available to either
Party.

9.5.            Taxes.

(a)                All payments by a Party to the other Party hereunder shall be
made in full without any deduction or withholding whatsoever and free and clear
of and without any deduction or withholding for or on account of any taxes,
except to the extent that any such deduction or withholding is required by law
in effect at the time of payment and a Party is required by law to make payment
subject to any taxes. Any tax required to be withheld on amounts payable under
this Agreement shall promptly be paid by the Party on behalf of the other Party
to the appropriate governmental authority, and the Party shall furnish the other
Party with proof of such payment of taxes.

(b)               The Parties shall do all such lawful acts and things and sign
all such lawful deeds and documents as either Party may reasonably request from
the other Party to enable the Parties to take advantage of any applicable legal
provision or any double taxation treaties with the object of the other Party’s
enjoyment of full tax credit for amount deducted or withheld by a party pursuant
to Section 9.5(a) above.



-30-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(c)                If a goods and services tax, value added tax, sales and use
tax or similar taxes applies to any supply (including service) made under or in
connection with this Agreement, the supplier Party may, to the extent that the
consideration otherwise provided for that supply is not stated to include an
amount in respect of that tax on the supply, increase the consideration
otherwise provided for that supply by the amount of that tax or otherwise
recover from the recipient Party the amount of that tax. The supplier Party must
provide appropriate invoices, other documentation and information and do all
things necessary so that a claim can be made for any input tax credit, set off,
rebate or refund for or in relation to any tax included in any payment under or
in connection with this Agreement.

9.6.            Audit Rights. Each Party shall have the right, at its own
expense, to inspect the other Party’s (or, in the case of CSL and its Permitted
Sublicensees’) relevant financial books and records through an independent
certified public accountant designated by the auditing Party and reasonably
acceptable to the Party being audited upon at least fifteen (15) Business Days
advance written notice for the purpose of confirming the audited Party’s
compliance with the terms of this Agreement in respect of one or more fiscal
years of the audited Party. No period shorter than an entire fiscal year of the
audited Party may be audited and, once the auditing Party completes its audit of
a particular fiscal year, such fiscal year shall not thereafter be the subject
of any further audit by the auditing Party. Each Party and its Affiliates shall
keep full, true and accurate books of account containing all particulars that
may be necessary for the purpose of calculating all royalties and other payments
payable under this Agreement and shall retain such books of account for a
minimum of seven (7) years after the applicable reporting period. Audit results
and findings shall be shared by the auditing Party with the audited Party. If
the audit reveals an underpayment, the audited Party shall make up such
underpayment within *** days, plus interest at the rate set forth in Section
9.4. If the audit reveals an overpayment, the auditing Party shall return such
overpayment within *** days, plus interest at a rate of ***% per month. If the
audit reveals an underpayment or overpayment in the amount of ***% or more for
any 12-month period, then the audited Party shall reimburse the auditing Party
for the reasonable out-of-pocket costs of the audit. If CSL grants any
sublicenses under this Agreement, CSL will ensure that each sublicense agreement
contains adequate provisions to permit BioCryst to have substantially similar
audit rights contemplated by this Section 9.6 with respect to the relevant
activities of the relevant sublicensees.

Article 10
INTELLECTUAL PROPERTY.

10.1.        Prosecution and Maintenance of BioCryst Patents. BioCryst shall
have the exclusive right to prosecute and maintain the BioCryst Patents, as
BioCryst determines in good faith. In the event that BioCryst determines not to
continue to prosecute or maintain any of the BioCryst Patents, BioCryst shall
notify CSL sufficiently in advance of any deadlines to afford CSL an opportunity
to pursue at its *** and discretion the prosecution or maintenance of such
patent application or patent, subject to the license grant set forth above;
provided that BioCryst shall in any event promptly notify CSL of any decision to
cease prosecution of any patent application included in the BioCryst Patents. If
BioCryst elects not to continue to prosecute or maintain a BioCryst Patent, such
BioCryst Patent ***. Notwithstanding the previous two sentences, CSL will not
have the right to pursue the prosecution or maintenance of any BioCryst Patent
which BioCryst determines not to continue to prosecute or maintain based on a
bona fide patent strategy decision made by BioCryst for the purpose of
maximizing the scope of patent protection for Licensed Products in the Territory
and provided CSL receives prior written notice summarizing the basis thereof
and, if requested by CSL within 30 days of receiving such notice, the parties
meet to discuss BioCryst’s decision. In prosecuting a BioCryst Patent pursuant
to this Section 10.1, BioCryst will use commercially reasonable efforts to
apprise CSL of any significant developments in the prosecution or maintenance of
any BioCryst Patent and shall provide copies of all substantive documents
proposed to be filed in the Territory in connection with the prosecution of the
BioCryst Patents, and will not unreasonably reject CSL’s comments thereon. The
Parties shall reasonably cooperate with each other in gaining patent term
extension(s) or the like applicable to the BioCryst Patents in the Territory.



-31-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

10.2.        Inventions; License of CSL Intellectual Property Rights.

(a)                The ownership of any improvements or modifications to the
BioCryst Intellectual Property Rights (including any Patents and any other
BioCryst Intellectual Property Rights, whether patentable or not) to the extent
solely related to the Compound or a Licensed Product (or the Development or
Commercialization thereof) or any modification thereof, BioCryst Patents or the
BioCryst Know-How, or that Covers the Compound or a Licensed Product, whether
made by or for BioCryst (“Agreement Improvements”) shall be owned exclusively by
BioCryst and promptly notified to CSL and, at the written election of CSL, shall
be deemed included in the license in Section 2.1. To avoid any doubt, any
improvements or modifications to the BioCryst Intellectual Property Rights made
by or on behalf of CSL shall be owned by CSL (and are not Agreement
Improvements).

(b)               Any Intellectual Property Rights other than Agreement
Improvements that are invented by either Party, its Affiliates or Third Parties
acting on such Party’s behalf shall be owned by such Party. For purposes of this
Section 10.2(b), inventorship shall be determined in accordance with United
States patent laws and the judicial interpretations thereof.

10.3.        Infringement and Post-Grant Proceedings by Third
Party.(a)                Each Party shall notify the other Party promptly of any
conduct on the part of Third Parties that it deems to be a potential
infringement, misappropriation, act of unfair competition, dilution or other
violation of BioCryst Intellectual Property Rights Covering the Licensed Product
or relating to the BioCryst Marks, the filing of a Post Grant Proceeding
(whether by BioCryst or a Third Party) or receipt of any certification filed
pursuant to 21 U.S.C. § 355(b)(2)(A) or 355(j)(2)(A)(vii)(IV) or its successor
provisions or any similar provision in a country in the Territory other than the
United States claiming that any BioCryst Patent Rights are invalid or otherwise
unenforceable (which shall include any Post-Grant Proceeding initiated by a
Third Party), or that infringement of BioCryst Patent Rights will not arise from
the manufacture, use, import or sale of a product by a Third Party
(“Infringement”).



-32-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(b)               CSL will have the initial right (but not the obligation), at
its sole discretion, to take any and all action it deems necessary to stop any
Infringement or respond to a Post-Grant Proceeding, including the bringing of an
action (or counterclaim(s) in a declaratory judgment action) based on the
BioCryst Intellectual Property Rights or for unfair competition with respect
thereto in the Territory. CSL will exclusively control the prosecution or
settlement of any such action, as well as any response to a Post-Grant
Proceeding initiated by a Third Party to challenge the BioCryst Intellectual
Property Rights in consultation with BioCryst. CSL will be permitted to bring or
defend such action in the name of BioCryst only or in the name of both BioCryst
and/or CSL. BioCryst shall have the right (but not obligation, other than use of
its name as set forth in the immediately preceding sentence) to participate in
such action in a consultative capacity through its own counsel ***. BioCryst
will provide all reasonable cooperation and assistance requested by CSL in
connection with any action taken by CSL with respect to such Infringement or
Post Grant Proceeding, including by making relevant employees and inventors
available to CSL. The reasonable and documented out-of-pocket costs and legal
expenses incurred by CSL and BioCryst in such action or proceeding contemplated
in this Section 10.3, excluding (x) any costs associated with the time expended
by employees of a Party and (y) any expenses incurred by Party as a result of
its own election to participate in a consultative capacity through its own
counsel in any such action brought by the other Party (“Infringement Costs”),
and any monetary proceeds, damages and other relief obtained by CSL in
connection with such action (“Proceeds”) will be treated as follows:

(i)                 CSL will bear ***% of the Infringement Costs and BioCryst
will bear ***% of the Infringement Costs (subject to Section 9.3(c)(vi));
provided that BioCryst’s share of such Infringement Costs will be funded by CSL,
with CSL being reimbursed for BioCryst’s share of such Infringement Costs solely
through deductions from the milestone , royalty and Profit Share payments that
are then due and payable or thereafter become due and payable under this
Agreement, in accordance with Section 9.3(c)(v); and

(ii)               CSL will retain ***% of the Proceeds and CSL shall pay to
BioCryst, and BioCryst shall retain, ***% of the Proceeds.

(c)                If CSL does not commence any such action based on the
BioCryst Intellectual Property Rights or for unfair competition with respect
thereto and such Infringement or other violation otherwise has not been abated,
BioCryst will have the right (but not the obligation), at its sole discretion
and expense, to take any and all action it deems necessary to stop such
violation, including the bringing of an action based on the BioCryst
Intellectual Property Rights or for unfair competition with respect thereto in
the Territory. BioCryst will exclusively control the prosecution or settlement
of any such action and will bring such action in the name of BioCryst only or in
the name of both BioCryst and CSL. CSL shall have the right (but not obligation,
other than use of its name as set forth in the immediately preceding sentence)
to participate in such action in a consultative capacity through its own counsel
at its cost. BioCryst shall be entitled to retain for its sole benefit ***% of
any Proceeds in connection with such action, provided that BioCryst shall
reimburse any of CSL’s reasonable and documented out-of-pocket costs (excluding
(y) any costs associated with the time expended by employees of a Party and (z)
any expenses incurred by Party as a result of its own election to participate in
a consultative capacity through its own counsel in any such action brought by
the other Party) in participating in the action out of such Proceeds.



-33-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

10.4.        Claimed Infringement. In the event that any action is brought or
threatened against BioCryst or CSL or any Affiliate of either Party alleging the
infringement or other violation of the Intellectual Property Rights of a Third
Party by reason of the making, use, sale, importation, Development, manufacture
or Commercialization of the Licensed Product in the Field and in or for the
Territory after the Effective Date, CSL shall have the right to defend or settle
such action and shall control the defense of such action. CSL will bear ***
percent (***%) of and BioCryst shall bear *** percent (***%) of the (i)
reasonable and documented out-of-pocket costs and legal expenses incurred by CSL
and BioCryst in such defense, excluding (x) any costs associated with the time
expended by employees of a Party and (y) any expenses incurred by Party as a
result of its own election to participate in a consultative capacity through its
own counsel in any such action, and (ii) any damage award entered in favor of
such Third Party in any such action based on such infringement or violation and
any upfront and deferred payments, royalties and license fees in any settlement
agreement that relate to CSL’s making, having made, using, selling, offering for
sale, importing, Developing, having Developed, manufacturing, having
manufactured, Commercializing and having Commercialized the Compound or Licensed
Products in the Field in the Territory (“Infringement Defense Costs”); provided
that BioCryst’s share of such Infringement Defense Costs will be funded by CSL,
with CSL being reimbursed for BioCryst’s share of such Infringement Defense
Costs solely through deductions from the milestone, royalty and Profit Share
payments that are then due and payable or thereafter become due and payable
under this Agreement, in accordance with Section 9.3(c)(v). BioCryst shall have
the right to participate in such action through its own counsel at its cost in a
consultative capacity. The Parties shall provide all reasonable assistance to
each other and reasonably cooperate to defend or settle such action. CSL shall
not compromise, settle or otherwise dispose of any such action without
BioCryst’s prior consent, provided that BioCryst shall not unreasonably withhold
its consent. Further, if the practice of the BioCryst Patents by or on behalf of
CSL in accordance with this Agreement would, in the absence of any license or
other agreement, infringe the Intellectual Property Rights of any Third Party,
CSL may deduct from milestone payments, royalties and Profit Share due to
BioCryst *** percent (***%) of the arms’ length payments made by CSL to such
Third Party in respect of the infringed Intellectual Property Rights, subject to
Section 9.3(c)(v). Prior to agreeing to make any payment to a Third Party, CSL
shall notify BioCryst and consider in good-faith any comments from BioCryst.
Notwithstanding the foregoing, CSL’s obligations under this Section 10.4 shall
not apply to any Losses for which BioCryst is obligated to indemnify CSL under
Section 15.2 or limit any right or remedy of CSL in connection with such Losses.
The Parties shall provide all reasonable assistance to each other and reasonably
cooperate to defend or settle such action.



-34-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

Article 11
PUBLICITY; CONFIDENTIALITY.

11.1.        Press Releases and Other Disclosures. The Parties hereby each
approve the form of press release set forth in Schedule 11.1 and will cooperate
in the release thereof as soon as practicable after the Effective Date. The
Parties also recognize that each Party may from time to time desire to issue
additional press releases and make other like public statements or disclosures
regarding the subject matter of this Agreement. In such event, the Party
desiring to issue an additional press release or make a like public statement or
disclosure shall provide the other Party with a copy of the proposed press
release, statement or disclosure for review and approval in advance (except that
neither Party shall have any obligation to disclose Confidential Information
except to the extent required or permitted pursuant to this Article 11). The
Parties shall further agree upon a Question & Answer outline for use in
responding to inquiries about the Agreement; thereafter, the Parties may each
disclose to Third Parties the information contained in such Question & Answer
outline without the need for further approval by the other. No other public
statement or disclosure concerning the existence or terms of this Agreement
shall be made, either directly or indirectly, by either Party, without first
obtaining the written approval of the other Party. Once any public statement or
disclosure has been approved in accordance with this Section 11.1, then either
Party may appropriately communicate information contained in such permitted
statement or disclosure.

11.2.        Publications. Unless otherwise mutually agreed upon by the Parties
or as expressly provided for in this Agreement, (A) the Party desiring to
publish or present any information relating to the Development, manufacture or
Commercialization of the Licensed Product (the “Publishing Party”) shall
transmit to the other Party (the “Reviewing Party”) for review and comment a
copy of the proposed publication or presentation, at least fifteen (15) Business
Days prior to the submission of the proposed publication or presentation to any
Third Party; (B) the Publishing Party shall postpone the publication or
presentation for up to an additional fifteen (15) Business Days upon request by
the Reviewing Party in order to allow the Reviewing Party to consider
appropriate patent applications or other protection to be filed on information
contained in the publication or presentation; (C) upon request of the Reviewing
Party, the Publishing Party shall remove all Confidential Information of the
Reviewing Party from the information intended to be published or presented; and
(D) the Publishing Party shall consider all reasonable comments made by the
Reviewing Party to the proposed publication or presentation. Notwithstanding the
foregoing, the Parties recognize the desirability of publishing and publicly
disclosing the results of clinical trials of pharmaceutical products.
Accordingly, CSL shall be free to publicly disclose the results of clinical
trials involving a Licensed Product in accordance with customary industry
practice.

11.3.        Confidential Information. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party shall keep confidential and shall not publish or otherwise
disclose or use for any purpose, other than as reasonably necessary for the
exercise of its right and performance of its obligations as provided for in this
Agreement, any confidential and proprietary information or materials of the
other Party furnished to it by the other Party pursuant to this Agreement
(collectively, “Confidential Information”) during the term hereof and for a
period of five (5) years following the expiration or earlier termination of this
Agreement. For the avoidance of doubt, (a) Agreement Improvements shall be
deemed to be the Confidential Information of BioCryst; (b) Data generated by or
on behalf of a Party will be the Confidential Information of that Party; and (c)
the terms of this Agreement shall be deemed the Confidential Information of each
party. Notwithstanding the foregoing, Confidential Information shall not include
any information to the extent that it can be established by competent proof of
the receiving Party that such information:



-35-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(a)                was already known to the receiving Party, other than under an
obligation of confidentiality (except to the extent such obligation has expired
or an exception is applicable under the relevant agreement pursuant to which
such obligation established), at the time of disclosure;

(b)               was available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)                became available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

(d)               was disclosed to the receiving Party by a Third Party who, to
the receiving Party’s knowledge, had no obligation to the disclosing Party not
to disclose such information to others; or

(e)                was independently developed by a Party without use of or
reliance on the disclosing Party’s Confidential Information.

11.4.        SEC Disclosure of Agreement. In addition to the other provisions of
this Agreement, with respect to complying with the disclosure requirements of
the U.S. Securities and Exchange Commission (the “SEC”) in connection with any
required filing with the SEC of this Agreement, the filing Party shall provide
to the other Party a copy of the proposed filing and the Parties shall work
cooperatively in good faith, taking into consideration the other Party’s
suggestions, regarding the text of the disclosure as well as information for
which the filing Party will seek to obtain confidential treatment.

11.5.        Authorized Disclosure. Except as expressly provided otherwise in
this Agreement, each Party may disclose Confidential Information of the other
Party as follows: (i) under appropriate confidentiality provisions substantially
equivalent to those in this Agreement, to its employees and officers,
Affiliates, any employee, officer or contractor of its Affiliates, or in the
case of CSL only, to permitted Third Party contractors or Permitted Sublicensees
or proposed Third Party contractors or sub-licensees; (ii) to the extent such
disclosure is reasonably necessary in filing or prosecuting patent, copyright
and trademark applications in accordance with this Agreement, prosecuting or
defending litigation, complying with applicable governmental regulations,
obtaining regulatory approval or fulfilling post-approval regulatory
obligations, or otherwise required by Law, provided, however, that if a Party is
required by Law to make any such disclosure of the other Party’s Confidential
Information it will, except where impracticable for necessary disclosures (for
example, in the event of medical emergency), give reasonable advance notice to
the other Party of such disclosure requirement (and otherwise promptly notify
the other Party of disclosure) and, except to the extent inappropriate (for
example, in the case of patent applications), will use its commercially
reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed and co-operate with the other Part
regarding same; (iii) in communication with advisors (including lawyers and
accountants) on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
or (iv) to the extent mutually agreed to by the Parties; (v) each Party may
disclose the terms of this Agreement to the extent necessary to comply with the
terms of agreements with Third Parties existing as of the Effective Date under
appropriate confidentiality provisions substantially equivalent to those in this
Agreement; (vi) CSL may disclose the BioCryst Intellectual Property Rights and
BioCryst Confidential Information as it deems necessary or useful, at all times
acting reasonably and in good faith, in connection with its making, use, sale,
importation, Development, manufacture or Commercialization of Licensed Products.
Notwithstanding the foregoing and for the avoidance of doubt, CSL acknowledges
and agrees that BioCryst may disclose to a Regulatory Authority all Data
received from CSL and BioCryst acknowledges and agrees that CSL may disclose to
a Regulatory Authority all Data received from BioCryst.



-36-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

11.6.        Application to Earlier Information. Without limiting the operation
of this Agreement, this Agreement applies to all Confidential Information
whether or not any Confidential Information of a Party was disclosed to or
accessed by the other Party before the Effective Date, and applies to
information disclosed pursuant to the Confidentiality Agreement last signed ***
between bioCSL Inc. (an Affiliate of CSL) and BioCryst.

11.7.        Specific Performance. Each Party acknowledges that:

(a)                the value of the other Party's Confidential Information is
unique and difficult to assess in monetary terms;

(b)               a breach by it of any of its obligations of confidentiality
under this Agreement may irreparably harm the Party disclosing such Confidential
Information, and damages may not be an adequate remedy for any such breach; and

(c)                therefore, if it actually breaches or threatens to breach the
confidentiality obligations set forth in this Agreement, the Party whose
Confidential Information is the subject of such breach, or who is affected by
such breach, may seek to enforce this Agreement by way of injunctive relief or
specific performance as a remedy (in addition to any other available relief)
without proof of actual or special damage.

11.8.        Return of Confidential Information.

(a)                Upon expiry or termination of this Agreement, except to the
extent specifically set out in this Agreement, each Party must return all
Confidential Information of the other Party to that Party and destroy any copies
of such Confidential Information, except for one copy which may be retained
solely for the purpose of proving compliance with this Agreement.

(b)               Section 11.8(a) does not apply to the directors' papers of a
Party or an Affiliate of such Party, or the minutes of the board of the Party or
an Affiliate of such Party or any committee of any such board, or as otherwise
required by Law or by legal proceedings.

(c)                A Third Party who is a professional adviser to the a Party
may retain in its files such copies of the Confidential Information of the other
Party as are reasonably necessary to support any advice given to the
first-mentioned Party or as required to comply with any professional standards
or ethical requirements.



-37-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

Article 12
REPRESENTATIONS, WARRANTIES AND COVENANTS.

12.1.        By BioCryst. BioCryst hereby represents and warrants to, and
covenants with, CSL as follows:

(a)                To the knowledge of BioCryst, as of the Effective Date, all
information of which BioCryst is aware and which could be reasonably considered
to be material to CSL’s decision to enter into this Agreement has been disclosed
to CSL.

(b)               All of the studies, tests and pre-clinical and clinical trials
of the Compound conducted by BioCryst prior to, or being conducted as of, the
Effective Date have been and are being conducted in material compliance with
applicable Laws.

(c)                It has and will have the full right, power and authority to
grant all of the right, title and interest in the licenses granted or to be
granted to CSL under this Agreement and, except as expressly provided for in
this Agreement, it has not granted to any Third Party any right that conflicts
with the licenses granted or to be granted to CSL under this Agreement.

(d)               Neither BioCryst nor any of its Affiliates has knowingly
employed any person used in any capacity in connection with the Development of
Compound or known Licensed Products who has been debarred pursuant to Section
306 of the United States Federal Food, Drug, and Cosmetic Act, or who is the
subject of a conviction described in such section.

(e)                BioCryst has sufficient rights in the BioCryst Intellectual
Property Rights to enable it to carry out its obligations under this Agreement
and to grant the licenses granted, or contemplated to be granted, herein and it
has not granted any license, right or interest in, to or under the BioCryst
Patents or BioCryst Know-How to any Third Party that would conflict with the
rights granted to CSL hereunder.

(f)                Schedule 1.1(r) is a complete and correct list of all
BioCryst Patents exclusively owned or Controlled by BioCryst as of the Effective
Date and BioCryst (i) is not aware of any claim made against it in writing
asserting the invalidity, misuse, unregisterability, unenforceability or
non-infringement of any such BioCryst Patents and (ii) is not aware of any claim
made against it challenging BioCryst’s Control of such BioCryst Patents or
making any adverse claim of ownership or the rights of BioCryst to such BioCryst
Patents.

(g)               To the best of BioCryst’s knowledge as of the Effective Date,
there is no actual or threatened infringement by a Third Party of any BioCryst
Patent, or any infringement or threatened infringement by a Third Party that
would adversely affect CSL’s rights under this Agreement.

(h)               To the best of BioCryst’s knowledge as of the Effective Date,
the development, use, import and sale of Licensed Products in the Field and in
the Territory will not infringe or conflict with the Intellectual Property
Rights of a Third Party in any respect and does not breach any obligation of
confidentiality or non-use owed by BioCryst to a Third Party.



-38-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(i)                 As at the Effective Date, there are no claims, judgments or
settlements against or owed by BioCryst and, to the best of BioCryst’s
knowledge, there are no pending or threatened claims or litigation; in each case
relating to the BioCryst Patents or BioCryst Know-How or Licensed Products.

(j)                 To the best of BioCryst’s knowledge as of the Effective
Date, the issued patents encompassed within the BioCryst Patents are existing,
valid and enforceable, in whole or part. BioCryst has not received any written
notice from any Third Party challenging the validity or enforceability of the
BioCryst Patents (including through the institution or written threat of
institution of interference, nullity, revocation or similar invalidity
proceedings before the U.S. Patent and Trademark Office or any equivalent
foreign entity).

(k)               The making, Development, Commercialization, use, manufacture,
sale, offer for sale or importation in the Territory of Licensed Product (and
any Compound therein) which is manufactured in accordance with the NDA will not
infringe the Intellectual Property Rights of a Third Party.

(l)                 To the best of BioCryst’s knowledge and belief, the
following information is true and correct in all material respects:

(i)                 information available at the domain name <Rapivab.com> as at
the Effective Date;

(ii)               all Data and Regulatory Information provided to CSL at the
time such information is provided.

(m)             To the best of BioCryst’s knowledge and belief as at the
Effective Date, there are no material safety issues relating to a Licensed
Product or the Compound that are not disclosed in the Data and/or Regulatory
Information prior to the Effective Date.

(n)               The UAB Agreement is in full-force and effect as at the
Effective Date and during the term of the Agreement, BioCryst shall not take
action to cause the UAB Agreement to be terminated.

12.2.        By Both Parties. Each Party hereby represents and warrants to, and
covenants with, the other Party as follows:

(a)                Such Party is duly organized and validly existing under the
Laws of its jurisdiction of incorporation and has full corporate power and
authority, and has taken all corporate action necessary, to enter into and
perform its obligations under this Agreement.

(b)               This Agreement is a legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms. Neither
the execution and delivery of this Agreement by such party, nor the performance
by such Party of its obligations hereunder, conflicts with any agreement,
instrument or understanding, oral or written, by which such Party is bound and
will not violate any applicable Laws.



-39-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(c)                Such Party has the right to enter into and perform its
obligations under this Agreement.

(d)               Neither the execution and delivery of this Agreement nor the
performance hereof by such Party requires such Party to obtain any permit,
authorization or consent from any governmental authority (except for any
Regulatory Approvals, pricing or reimbursement approvals, manufacturing-related
approvals or similar approvals necessary for Development, manufacture or
Commercialization of Licensed Product(s)), or from any other person.

(e)                Neither such Party nor any of its Affiliates nor any of their
employees have been debarred or the subject of debarment proceedings by any
Regulatory Authority. Neither such Party nor any of its Affiliates nor any of
their employees shall knowingly use in connection with the Development or
Commercialization of any Licensed Product any employee, consultant or
investigator that has been debarred or the subject of debarment proceedings by
any Regulatory Authority.

12.3.        Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL
PATENTS, KNOW-HOW, DATA AND OTHER INTELLECTUAL PROPERTY RIGHTS, AND ALL LICENSED
PRODUCT AND COMPOUND PROVIDED HEREUNDER IS PROVIDED AS-IS. NEITHER PARTY MAKES
ANY REPRESENTATION OR WARRANTY WITH REGARD TO ANY PATENT, KNOW-HOW, DATA,
LICENSED PRODUCT, COMPOUND OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT EXCEPT
AS SPECIFICALLY SET FORTH IN THIS AGREEMENT. EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT AND TO THE EXTENT PERMITTED BY LAW, EACH PARTY DISCLAIMS, AND
WAIVES ALL WARRANTIES OF AND TO, THE OTHER, EXPRESS OR IMPLIED, ARISING BY LAW
OR OTHERWISE, WITH RESPECT TO ANY LICENSED PRODUCT, BIOCRYST INTELLECTUAL
PROPERTY RIGHTS OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT, INCLUDING, BUT
NOT LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE
OR DEALING OR USAGE OF TRADE, AND ANY IMPLIED WARRANTY OF NONINFRINGEMENT.

12.4.        Exclusion of Consequential Damages; Limitation of Remedy. OTHER
THAN IN CONNECTION WITH A PARTY’S INDEMNITY OBLIGATIONS WITH RESPECT TO THIRD
PARTY CLAIMS, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES
WHATSOEVER RESULTING OR ARISING FROM ANY CAUSE OR CLAIM WHATSOEVER, WHETHER BY
TORT, OR CONTRACT OR OTHERWISE, INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS AND
LOSS OF SAVINGS, BUSINESS DATA, OR GOODWILL.



-40-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

Article 13
TERM AND TERMINATION.

13.1.        Term. The term of this Agreement shall commence on the Effective
Date and shall continue on a country by country basis until the expiration of
the last-to-expire Royalty Term in any such country in the Territory. Upon
expiry of the Royalty Term with respect to a country, the licenses granted in
Section 2.1 with respect to such country, ***.

 

13.2.        Termination By BioCryst. Without limiting any other rights or
remedies either Party may have under this Agreement or otherwise, BioCryst shall
have the right to terminate this Agreement: (i) upon notice to CSL, at any time
in the event that CSL, itself or through an Affiliate, commences legal action or
an administrative proceeding with any patent office that challenges the validity
of any BioCryst Patents; or (ii) if CSL breaches, in any material respect, any
of its representations, warranties or obligations under this Agreement, and, if
curable, such breach is not cured within ninety (90) days after CSL’s receipt of
written notice of such breach; or (iii) if CSL suffers an Insolvency Event.
Notwithstanding clause (ii) above, if such breach is not capable of being cured
within the stated period but is capable of being cured within a reasonable
period and CSL uses commercially reasonable efforts to cure such breach during
such ninety (90) day period and presents a mutually agreeable remediation plan
for such breach prior to the expiration of such ninety (90) day period, this
Agreement shall not terminate and the cure period shall be extended for such
reasonable period provided in the remediation plan as long as CSL continues to
use commercially reasonable efforts to pursue the cure as provided in such
remediation plan. In the event CSL disputes in good faith the existence of a
material breach, termination of this Agreement shall not be deemed to occur
unless and until such dispute has been referred for resolution in accordance
with Article 14, material breach of the Agreement has been established by an
arbitration thereunder and, if such breach can be cured by the payment of money
or the taking of specific remedial actions within a reasonable period of time,
CSL does not pay the amount so determined to be due within ten (10) days of
receipt of the arbitration decision or otherwise diligently undertake and
complete such remedial actions within a reasonable period of time established by
such arbitration decision.

13.3.        Termination By CSL. Without limiting any other rights or remedies
either Party may have under this Agreement or otherwise, CSL shall have the
right to terminate this Agreement (i) upon written notice to BioCryst, if
BioCryst breaches, in any material respect, any of its representations,
warranties or obligations under this Agreement, and, if curable, such breach is
not cured within ninety (90) days after BioCryst’s receipt of written notice of
such breach; or (ii) if BioCryst suffers an Insolvency Event. Notwithstanding
the immediately preceding sentence, if such breach is not capable of being cured
within the stated period but is capable of being cured within a reasonable
period and BioCryst uses commercially reasonable efforts to cure such breach
during such ninety (90) day period and presents a mutually agreeable remediation
plan for such breach prior to the expiration of such ninety (90) day period,
this Agreement shall not terminate and the cure period shall be extended for
such reasonable period provided in the remediation plan as long as BioCryst
continues to use commercially reasonable efforts to pursue the cure as provided
in such remediation plan. In the event BioCryst disputes in good faith the
existence of a material breach, termination of this Agreement shall not be
deemed to occur unless and until such dispute has been referred for resolution
in accordance with Article 14, material breach of the Agreement has been
established by an arbitration thereunder and, if such breach can be cured by the
payment of money or the taking of specific remedial actions within a reasonable
period of time, BioCryst does not pay the amount so determined to be due within
ten (10) days of receipt of the arbitration decision or otherwise diligently
undertake and complete such remedial actions within a reasonable period of time
established by such arbitration decision.



-41-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

13.4.        Effect of Termination.

(a)                Any Termination or Expiration.

(i)                 The termination or expiration of this Agreement shall not
affect any payment of any debts or obligations accruing prior to such date of
termination or expiration. Sections 6.7, and Article 1, Article 7, Article 8,
Article 9, Article 10, Article 11, Article 12, Article 13, Article 14, Article
15 and Article 16 shall survive the termination or expiration of this Agreement
in accordance with their terms.

(ii)               Upon any termination of this Agreement by BioCryst pursuant
to Section 13.2, where CSL has granted any sublicense as permitted under Section
2.1, all such sublicenses shall terminate, provided that if requested by a
sublicensee who is not otherwise in breach of the terms of this Agreement,
BioCryst will use commercially reasonable efforts to negotiate with such
sublicensee for the grant of a direct license to the rights granted under this
Agreement on equivalent terms to those in the relevant sublicense.

(b)               Any Termination for Breach. In the event of termination of
this Agreement by a Party for the other Party’s uncured material breach, such
termination shall not affect the terminating Party’s right to claim damages
against the breaching Party for such breach. In the event the non-breaching
Party waives its right under Section 13.2 or Section 13.3 to terminate, such
non-breaching Party shall not be prevented from seeking damages for a material
breach by the breaching Party during the term of this Agreement.

(c)                Termination by BioCryst for Cause.

(i)                 Upon termination of this Agreement in its entirety by
BioCryst pursuant to Section 13.2, all licenses and rights granted to CSL shall
terminate, and CSL shall terminate all activities related to the Licensed
Products and cease all use of the BioCryst Intellectual Property Rights. At
BioCryst’s written request, CSL shall promptly sell to BioCryst all Licensed
Product which it holds in stock at the time of such termination. In the absence
of such request, CSL may continue to market and sell Licensed Product which it
holds in stock at the time of such termination for a period of either: (A) ***,
if termination occurs within four years of the Effective Date; or (B) ***, if
termination occurs after the fourth anniversary of the Effective Date; provided
in each case that CSL shall continue to pay royalties in accordance with Article
9, after which time it shall destroy all remaining Licensed Product in stock.
CSL shall use commercially reasonable efforts to provide to BioCryst all
assistance reasonably necessary in order to assist BioCryst in transitioning to
BioCryst all aspects of the Parties’ relationship hereunder, including but not
limited to all work in progress, Agreement Improvements and CSL Know-How to
BioCryst.



-42-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(ii)               Upon any termination of this Agreement by BioCryst pursuant
to Section 13.2, where CSL has granted any sublicense as permitted under Section
2.1, all such sublicenses shall terminate, provided that if requested by a
sublicensee who is not otherwise in breach of the terms of this Agreement,
BioCryst will use commercially reasonable efforts to negotiate with such
sublicensee for the grant of a direct license to the rights granted under this
Agreement on equivalent terms to those in the relevant sublicense.

(iii)             In the event of termination of this Agreement by BioCryst
under Section 13.2, CSL shall grant or assign, and shall cause any applicable
Affiliate to grant or assign, to BioCryst all or any combination of the
following elected by BioCryst in its sole discretion, in each case to the extent
applicable to the Territory and the Licensed Products:

(1)               Regulatory and Intellectual Property Matters. Ownership of all
Regulatory Filings and Marketing Approvals relating to Licensed Products,
including related correspondence with Regulatory Authorities, and provide copies
thereof.

(2)               Pre-clinical and Clinical Matters. Ownership and possession of
all Data, including pre-clinical and clinical data, pharmacology and biology
data, and Intellectual Property Rights therein in CSL’s Control exclusively
relating to Licensed Products, and reasonable access to and right to use (only
for purposes of the Development and Commercialization of Compounds and Licensed
Products) such Data solely relating to Licensed Products, subject in each case
to any applicable Laws that may limit CSL’s ability to assign such Data to
BioCryst and BioCryst indemnifying and holding harmless CSL and its Affiliates
in respect of any costs, losses, expenses, damages or claims arising for such
for such access and use.

(3)               Manufacturing Matters. At BioCryst’s option, to be exercised
no later thirty (30) days after the effective date of termination of this
Agreement in its entirety:

i)                  for a period of up to *** months following the effective
date of termination *** (except as set forth below) use of commercially
reasonable efforts by CSL and its Affiliates to effect the assignment of each
manufacturing agreement specific and exclusive to Compounds or Licensed Products
to BioCryst, if such agreement is then in effect and such assignment is
permitted under such agreement or by the applicable Third Party; provided that
CSL shall be released, to the extent the applicable Third Party will permit,
from any obligation arising out of such agreement following such assignment and
BioCryst shall execute such documentation reasonably satisfactory to CSL to
effectuate such agreement;



-43-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

ii)                for a period of up to *** months following the effective date
of termination *** (except as set forth below): (A) cooperation with BioCryst in
reasonable respects to transfer manufacturing documents and materials that are
used (at the time of the termination) by CSL or its Affiliates exclusively in
the manufacture of Licensed Products to the extent such manufacturing documents
and materials and the Intellectual Property Rights therein are within CSL’s
Control, not obtained by BioCryst pursuant to the assignment of agreements
pursuant to Section 13.4(c)(iii)(1) above, and (B) to provide BioCryst with
reasonable access to and right to use such manufacturing documents and materials
to the extent they relate to, but are not used exclusively in, the manufacture
of Compounds and Licensed Products, subject to BioCryst indemnifying and holding
harmless CSL and its Affiliates in respect of any costs, losses, expenses,
damages or claims arising for such access and use;

iii)              in the event that CSL does not reasonably believe the
continued use of such Licensed Products causes safety concerns, use of
commercially reasonable efforts by CSL *** for a reasonable period of up to ***
months to transition to BioCryst manufacturing activities as conducted by CSL
prior to the effective date of termination (including the assignment of
manufacturing agreements under Section 13.4(c)(iii)(1) above) and to cooperate
with BioCryst to qualify an alternate manufacturer chosen by BioCryst;

(4)               License Grant. At BioCryst’s option, to be exercised no later
than *** days after the effective date of termination, grant an *** license,
with the right to sublicense, under the CSL Patent Rights and CSL Know-How
solely to make, have made, use, sell, offer for sale and import Licensed
Products in the Field that were Developed or Commercialized under this Agreement
prior to the effective date of termination; provided that, with respect to any
CSL Patent Rights or CSL Know-How that CSL acquired from a Third Party (by
license or otherwise), CSL shall only be required to grant to BioCryst a license
to such CSL Patent Rights or CSL Know-How to the extent permitted under its
agreement with such Third Party, and, if payment is due to such Third Party
under any such agreement in respect of such grant to BioCryst, CSL will promptly
inform BioCryst in writing of the amount of such payment, and if BioCryst elects
to require CSL to grant a sublicense of CSL Patent Rights or CSL Know-How after
CSL shall have informed BioCryst in writing of such payment, BioCryst shall pay
CSL or such Third Party, as determined by CSL, the of amount of such payment;
provided further that BioCryst shall execute such documentation reasonably
requested by CSL to effectuate such agreement; and provided further that CSL
shall be entitled to retain a copy of any CSL Know-How for its records. BioCryst
shall indemnify and hold harmless CSL and its Affiliates in respect of any
costs, losses, expenses, damages or claims arising for such BioCryst’s use of
CSL Patent Rights and CSL Know-How.



-44-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(iv)             Assignment of Trademark. Assign to BioCryst all of CSL’s right,
title and interest in any trademark, trade name or logo used solely and
exclusively by CSL in connection with the Commercialization of Licensed Products
in the Territory, along with all associated goodwill.

(d)               Termination by CSL for Cause. In the event of termination of
this Agreement by CSL under Section 13.3(i) or (ii), CSL may in its absolute
discretion elect to exercise any one or more of the following:

(i)                 all rights granted to CSL under this Agreement will remain
in force and full effect;

(ii)               CSL will continue to comply with its obligations under
Article 9 and Section 2.6, provided that CSL may set-off from payments due to
BioCryst any costs, losses, expenses or damages incurred by CSL or its
Affiliates as a consequence of BioCryst’s breach of the Agreement;

(iii)             all covenants and indemnities from CSL to BioCryst and from
BioCryst to CSL will remain in full force and effect;

(iv)             CSL shall take control of the prosecution and maintenance of
any BioCryst Patents in respect to which CSL has been granted rights; and

(v)               ownership of all Regulatory Filings and Marketing Approvals
relating to Licensed Products in the Territory shall be assigned to CSL and such
Regulatory Filings and Marketing Approvals shall be transferred to CSL or its
nominee (to the extent not previously assigned or transferred) and BioCryst
shall provide to CSL all related correspondence with Regulatory Authorities.

Article 14
DISPUTE RESOLUTION.

14.1.        General. Any dispute or disagreement between the Parties arising
out of, under or in connection with this Agreement shall be resolved in
accordance with the provisions of this Article 14.

14.2.        Informal Mediation. In the event any dispute or disagreement
between the Parties arises out of, under or in connection with this Agreement,
either Party may submit the dispute to the following executives for resolution:
for BioCryst, Senior Executive Officer responsible for corporate development (or
such successor as may be named by BioCryst); for CSL, Senior Executive Officer
responsible for Commercial Operations (or such successor as may be named by
CSL). Such executives shall work together in good faith for a period of ten (10)
days to resolve the dispute.



-45-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

14.3.        Escalation. In the event that a dispute is not resolved pursuant to
the provisions of Section 14.2 above, the dispute or disagreement may be
submitted to the Senior Officers (defined below) for resolution. In such event,
either Party, by written notice to the other Party, may formally request that
the dispute be resolved by the Senior Officers, specifying the nature of the
dispute with sufficient specificity to permit adequate consideration by the
Senior Officers. The Parties shall cause their respective Senior Officers to use
commercially reasonable efforts to resolve the referred dispute in good faith
within ten (10) business days of receiving such written notification, including,
without limitation, by means of a face-to-face meeting if requested by either
Party. “Senior Officers” means, for CSL, the CEO or President (or delegate) and
for BioCryst, the CEO or President.

14.4.        Arbitration. Any disputes, controversies between the Parties
arising under or in connection with this Agreement not resolved through the
procedures set out in the preceding sections of this Article 14 shall be finally
settled by arbitration, in Wilmington, Delaware before a panel of three (3)
arbitrators under the Rules of the of the International Chamber of Commerce
(“ICC Rules”) existing as of the Effective Date, except to the extent the
provisions of this Article 14 are contrary to the ICC Rules, in which case the
provisions of the Article 14 apply. The emergency Arbitrator Provisions of the
ICC Rules shall not apply. Each Party shall nominate an arbitrator, and the
Party-nominated arbitrators shall agree upon the third arbitrator who will be
the chair of the arbitration tribunal. The chair may be of a nationality that is
the same as any or all of the parties. If the two Party-nominated arbitrators
are unable to agree upon the chair within sixty (60) days, the chair shall be
selected as provided in the ICC Rules. The arbitration award shall be binding
upon the Parties and enforceable by any court of competent jurisdiction as set
forth in Article 16.3. The arbitration award may include an award as to costs
including attorney fees. These provisions shall not prevent a Party from making
application to any court of competent jurisdiction seeking equitable relief in
case of urgency.

14.5.        No Arbitration of Intellectual Property Issues. Notwithstanding
anything to the contrary contained herein, unless otherwise agreed by the
Parties, disputes relating to Intellectual Property Rights or other disputes for
which a Party wishes to seek injunctive or other equitable relief shall not be
subject to arbitration, and shall be submitted to a court of competent
jurisdiction as set forth in Article 16.3.

Article 15
INDEMNIFICATION.

15.1.        Indemnification by CSL. CSL shall indemnify, defend, and hold
harmless BioCryst, the Affiliates of BioCryst, and their respective officers,
directors, and employees (collectively, the “BioCryst Indemnitees”) from and
against all actions, causes of action, suits, debts, obligations, losses,
damages, amounts paid in settlement, liabilities, costs, and expenses
whatsoever, including reasonable attorneys’ fees (collectively, “Losses”),
arising out of a claim by a Third Party (including any Regulatory Authority),
arising out of or relating to (a) CSL’s Development or Commercialization of a
Licensed Product (including all Losses involving death or bodily injury caused
or allegedly caused by the use of such Licensed Product to the extent arising
from such Development or Commercialization and all Losses associated with (1)
any failure to comply with any requirements under Laws applicable to the pricing
of Licensed Products sold by CSL or with FDA legal requirements applicable to
any activities of CSL relating to such Development or Commercialization, (2)
manufacturing defects of Licensed Products manufactured by or for CSL (excluding
Existing Licensed Product Inventory) or (3) the marketing or labelling of
Licensed Products sold by CSL), and/or (b) any breach by CSL of a
representation, warranty or covenant under this Agreement, but excluding, in
each case of clause (a) and (b), any Losses for which BioCryst is obligated to
indemnify CSL under Section 15.2 or to the extent that the Losses arise out of
or result from, directly or indirectly, any breach of, or inaccuracy in, any
representation or warranty made by BioCryst in this Agreement, any breach or
violation of any term of this Agreement by BioCryst or the negligence or willful
misconduct of any of the BioCryst Indemnitee.



-46-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

15.2.        Indemnification by BioCryst. BioCryst shall indemnify, defend, and
hold harmless CSL, the Affiliates of CSL, and their respective officers,
directors, and employees (collectively, the “CSL Indemnitees”) from and against
all Losses, arising out of a claim by CSL or a Third Party (including any
Regulatory Authority), arising out of or relating to (a) any breach by BioCryst
of a representation, warranty or covenant under this Agreement (including in the
Schedules); (b) the gross negligence or willful misconduct on the part of
BioCryst; (c) any defects in a Licensed Product provided by BioCryst pursuant to
Section 3.4 and/or (d) the Development or Commercialization of the Compound or a
Licensed Product by BioCryst, its Affiliates or licensees or sublicensees other
than CSL (including all Losses involving death or bodily injury caused or
allegedly caused by the use of such a Compound or Licensed Product to the extent
arising from such Development or Commercialization and all Losses associated
with (1) any failure to comply with any requirements under Laws applicable to
the pricing of Licensed Products sold by persons other than CSL or with FDA
legal requirements applicable to any activities of persons other than CSL
relating to such Development or Commercialization, (2) manufacturing defects of
Licensed Products manufactured by or for persons other than CSL or (3) the
marketing or labelling of Licensed Products sold by persons other than CSL); (e)
all Losses involving personal injury or death arising from Licensed Product
manufactured, Commercialized or Developed in accordance with the NDA or any
Marketing Approval procured by BioCryst; except in each case to the extent that
the Losses arise out of or result from, directly or indirectly, any breach of,
or inaccuracy in, any representation or warranty made by CSL in this Agreement,
any breach or violation of any term of this Agreement by CSL or the negligence
or willful misconduct of any of the CSL Indemnitee.

15.3.        Indemnification Procedures. If any claim, demand, action or
proceeding is made or commenced by any Third Party (a “Third-Party Claim”)
against any BioCryst Indemnitee or CSL Indemnitee that is entitled to be
indemnified with respect thereto under this Article 15 (the “Indemnified
Party”), the Indemnified Party shall give the other Party (the “Indemnifying
Party”) prompt written notice thereof; the failure to give such written notice
shall not affect the liability of the Indemnifying Party under this Agreement
except to the extent such failure materially and adversely affects the ability
of the Indemnifying Party to defend the Third-Party Claim. Subject to Section
10.3, the Indemnifying Party shall have the right to assume the defense and
resolution of the Third-Party Claim, provided that (i) the Indemnified Party
shall have the right to participate in the defense of the Third-Party Claim at
its own expense through counsel of its choice (control of the defense will
remain with the Indemnifying Party), (ii) the Indemnifying Party shall not
consent to the entry of any judgment or enter into any settlement that would
require any act or forbearance on the part of the Indemnified Party or which
does not unconditionally release the Indemnified Party from all liability in
respect of the Third-Party Claim without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, conditioned
or delayed, and (iii) the Indemnified Party may undertake the defense of the
Third-Party Claim, at the Indemnifying Party’s expense, if the Indemnifying
Party fails promptly to assume and diligently to prosecute the defense.



-47-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

Article 16
MISCELLANEOUS.

16.1.        Assignment. This Agreement and any rights granted hereunder are
personal to each Party and shall not be sold, assigned, sublicensed, encumbered
or otherwise transferred (each a “Transfer”) by either Party without the prior
written consent of the other Party or as expressly provided for in this
Agreement; provided, however, that either Party, without notice and at any time
for any reason, may Transfer this Agreement in whole or in part to (i) any of
its Affiliates who agree to be bound by the terms and conditions of this
Agreement or (ii) to any successor of such Party by merger or sale of all or
substantially all of its business assets to which this Agreement relates which
agrees in writing with the other Party to be bound by the terms and conditions
of this Agreement. Any attempted Transfer of this Agreement or any of the rights
granted hereunder in violation of this Section 16.1 shall be void ab initio. The
consent by any Party to any Transfer shall not constitute a waiver of the
necessity for such consent in any subsequent Transfer.

16.2.        Section 365(n).

(a)                All rights and licenses now or hereafter granted by BioCryst
to CSL under or pursuant to this Agreement, including, for the avoidance of
doubt, the licenses granted to CSL pursuant to Section 2.1 are, for all purposes
of Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined in the Bankruptcy Code. Upon the occurrence of any
Insolvency Event with respect to BioCryst, BioCryst agrees that CSL, as licensee
of such rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the Bankruptcy Code. Further, each Party agrees
and acknowledges that all payments by CSL to BioCryst hereunder, other than
royalty payments pursuant to Section 9.3, and the regulatory milestones pursuant
to Section 9.2, do not constitute royalties within the meaning of Section 365(n)
of the Bankruptcy Code or relate to licenses of intellectual property hereunder.
BioCryst shall, during the term of this Agreement, create and maintain current
copies or, if not amenable to copying, detailed descriptions or other
appropriate embodiments, to the extent feasible, of all such intellectual
property. BioCryst and CSL acknowledge and agree that “embodiments” of
intellectual property within the meaning of Section 365(n) include, without
limitation, laboratory notebooks, product samples and inventory, research
studies and data, regulatory approvals and manufacturing know-how. If (i) a case
under the Bankruptcy Code is commenced by or against BioCryst, (ii) this
Agreement is rejected as provided in the Bankruptcy Code, and (iii) CSL elects
to retain its rights hereunder as provided in Section 365(n) of the Bankruptcy
Code, BioCryst (in any capacity, including debtor-in-possession) and its
successors and assigns (including a trustee) shall:



-48-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

(i)                 provide to CSL all BioCryst Intellectual Property (including
all embodiments thereof) held by BioCryst and such successors and assigns, or
otherwise available to them, immediately upon CSL’s written request, in each
case, if and to the extent licensed under this Agreement. Whenever BioCryst or
any of its successors or assigns provides to CSL any of the BioCryst
Intellectual Property licensed hereunder (or any embodiment thereof) pursuant to
this Section 16.2, CSL shall have the right to perform BioCryst’s obligations
hereunder with respect to such BioCryst Intellectual Property , but neither such
provision nor such performance by CSL shall release BioCryst from liability
resulting from rejection of this Agreement or the failure to perform such
obligations; and

(ii)               not interfere with CSL’s rights under this Agreement, or any
agreement supplemental hereto, to such BioCryst Intellectual Property (including
such embodiments), including any right to obtain such intellectual property (or
such embodiments) from another entity, to the extent provided in Section 365(n)
of the Bankruptcy Code.

(b)               All rights, powers and remedies of CSL provided herein are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including the Bankruptcy
Code) in the event of the commencement of a case under the Bankruptcy Code with
respect to BioCryst. The Parties agree that they intend the following rights to
extend to the maximum extent permitted by law, and to be enforceable under
Bankruptcy Code Section 365(n):

(i)                 the right of access to any intellectual property (including
all embodiments thereof) of BioCryst, or any Third Party with whom BioCryst
contracts to perform an obligation of BioCryst under this Agreement, and, in the
case of the Third Party, which is necessary for the manufacture, use, sale,
import or export of Licensed Products in the Field in accordance with the
provisions of Section 2.1; and

(ii)               the right to contract directly with any Third Party to
complete the contracted work to the extent permitted by Section 2.1.

16.3.        Governing Law; Venue. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to choice-of-law principles of the State of New York. All actions
arising under this Agreement which are not arbitrable shall be brought in the
State and Federal Courts located in the State of Delaware. The Parties hereby
irrevocably submit to the jurisdiction of such courts.

16.4.        Severability. If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. In the event any provisions shall be held
invalid, illegal or unenforceable, the Parties shall use best efforts to
substitute a valid, legal and enforceable provision, which, insofar as
practical, implements the purposes hereof.



-49-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

16.5.        Notices. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (a) personally delivered; (b)
sent by facsimile transmission; or (c) sent to the Parties at their respective
addresses indicated herein by registered or certified mail, return receipt
requested and postage prepaid, or by private courier service. The respective
addresses to be used for all such notices, demands or requests are as follows:

If to BioCryst, to:

 

Jon Stonehouse

4505 Emperor Blvd, Suite 200

Durham, NC 27703

United States

Fax: (919) 859-1314

 

with a copy to:

 

Alane Barnes

4505 Emperor Blvd, Suite 200

Durham, NC 27703

United States

Fax: (919) 859-1314

 

or to such other person or address as BioCryst shall furnish to CSL in writing.

 

If to CSL, to:

***

c/o bioCSL Pty Ltd
63 Poplar Road
Parkville 3052

Australia
Fax: +61 3 389 1874

 

For notices relating to claims and disputes, with a copy to:

CSL Limited
Attention: Company Secretary
45 Poplar Road
Parkville 3052

Australia
Fax: +613 9387 8454

or to such other person or address as CSL shall furnish to BioCryst in writing.



-50-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

If personally delivered, such communication shall be deemed delivered upon
actual receipt; if transmitted by facsimile pursuant to this paragraph, such
communication shall be deemed delivered on the day transmitted unless it is
received after 5:00 p.m., local time, or on a day which is not a business day,
in which case it shall be deemed delivered on the next business day after
transmission (in each case provided that the sender receives a confirmation of
transmission on the transmission date); if sent by overnight courier pursuant to
this paragraph, such communication shall be deemed delivered upon receipt; and
if sent by mail pursuant to this paragraph, such communication shall be deemed
delivered as of the date of delivery indicated on the receipt issued by the
relevant postal service; or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal. Either Party may change its
address for the purposes of this Agreement by giving notice thereof in
accordance with this Section 16.5.

16.6.        No Waiver. None of the provisions of this Agreement can be waived
except in a writing signed by the Party granting the waiver. No failure by a
Party to exercise any right under this Agreement shall operate as a waiver of
such right, nor shall any single or partial exercise of any right preclude any
other or further exercise of that right or the exercise of any other rights. The
waiver by any Party of any breach of this Agreement shall not be deemed a waiver
of any prior or subsequent breach. All remedies of either Party shall be
cumulative and the pursuit of one remedy shall not be deemed a waiver of any
other remedy.

16.7.        Further Assurances. Each Party shall execute, acknowledge and
deliver, without additional consideration, such further assurances, instruments
and documents, and shall take such further actions, as the other Party shall
reasonably request in order to fulfill the intent of this Agreement and the
transactions contemplated hereby.

16.8.        No Third-Party Beneficiaries. Nothing in this Agreement is intended
or shall be construed to give any other person or entity any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein, other than BioCryst Indemnitees, CSL Indemnitees and any
assignee permitted under Section 16.1 above and any consents or other
permissions granted pursuant to Section 2.2.

16.9.        Relationship of the Parties. The relationship of the Parties under
this Agreement shall be solely that of independent contractors and nothing
herein shall be construed to create or imply any relationship of employment,
agency, joint venture, partnership or any relationship other than that of
independent contractors. BioCryst and CSL acknowledge and agree that each of
them is engaged in a separate and independent business and neither shall state,
represent or imply any interest in or control over the business of the other.

16.10.    Government Funding. Development of the Licensed Products has been
funded in part with Federal funds from the Office of Public Health Emergency
Preparedness, Office of Public Health Emergency Medical Countermeasures, under
Contract No. HHS0100200700032C.

16.11.    Cost. Unless otherwise specified herein, each Party shall bear the
full Cost of its compliance with the terms of this Agreement and its respective
obligations hereunder. For purposes of this Agreement, the term “Costs” when
used herein means the fully allocated costs including but not limited to the
fully allocated cost of goods and services and manufacturing overhead directly
related to any Licensed Product, and allocation of all administrative and
general expenses directly related to any Licensed Product. Costs shall be
determined by generally accepted accounting principles, applied on a consistent
basis.



-51-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

16.12.    Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections, Schedules or Exhibits mean the
particular Articles, Sections, Schedules or Exhibits to this Agreement and
references to this Agreement include all Exhibits and Schedules attached hereto.
Each accounting term used herein that is not specifically defined herein shall
have the meaning given to it under GAAP, but only to the extent consistent with
its usage and the other definitions in this Agreement. Unless context otherwise
clearly requires, whenever used in this Agreement: (i) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (ii) the word “day”, “month” or “year” means a calendar
day, month or year unless otherwise specified; (iii) the word “notice” means
notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement; (iv) the words “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement (including any Exhibits and Schedules);
(v) provisions that require that a Party, the Parties or any committee or team
hereunder “agree,” “consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter, approved minutes or otherwise; (vi) words of any gender
include the other gender; and (vii) references to any specific Law or article,
section or other division thereof shall be deemed to include the then-current
amendments thereto or any replacement Law thereof; (viii) references to
‘non-refundable’ or ‘non-creditable’ do not limit either Party’s rights with
respect to breach of contract or other remedies available at law.

16.13.    No Modifications. Unless otherwise specified herein and the Exhibits
attached hereto, nothing contained in this Agreement shall affect the rights and
obligations of the Parties under the other License Documents, and the terms and
conditions of all such agreements shall remain in full force and effect.

16.14.    Entire Agreement. This Agreement and the Exhibits and Schedules
attached hereto, together with the Quality Agreement and Pharmacovigilance
Agreement, constitute the entire understanding between the Parties relating to
the subject matter hereof, and no amendment or modification to this Agreement
shall be valid or binding upon the Parties unless designated as such, made in
writing and signed by the representatives of such Parties



-52-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

16.15.    Force Majeure. The obligations of a Party under this Agreement (other
than the payment of money) shall be suspended during the period and to the
extent that such Party is prevented or hindered from performing such obligations
due to any of the following causes beyond such Party’s reasonable control (such
causes, “Force Majeure Events”): (a) acts of God; (b) flood, fire or explosion;
(c) war, invasion, riot or other civil unrest; (d) any change in Law on or after
the date of this Agreement; (e) actions, embargoes or blockades in effect on or
after the date of this Agreement; (f) national or regional emergency other than
in connection with an influenza pandemic; (g) strikes, labor stoppages or
slowdowns or other industrial disturbances; or (h) shortage of adequate power or
transportation facilities. The Party suffering a Force Majeure Event shall give
notice of suspension as soon as reasonably practicable to the other Party
stating the date and extent of such suspension and the cause thereof, and such
Party shall resume the performance of its obligations as soon as reasonably
practicable after the removal of the cause. Neither Party shall be liable for
the nonperformance or delay in performance of its respective obligations under
this Agreement when such failure is due to a Force Majeure Event.

16.16.    Counterparts. This Agreement may be executed in one or more
counterparts, including by electronic transmission or faxing of signature pages,
each of which shall be deemed an original, and all of which together, shall
constitute one and the same instrument. For the avoidance of doubt, this
Agreement shall not be effective until the last of both Parties has executed the
Agreement.

 

[The remainder of this page intentionally left blank]



-53-

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement in
duplicate originals by their duly authorized representatives as of the date and
year first above written.

BIOCRYST PHARMACEUTICALS, INC.

 

By:

Name:

Title:

SEQIRUS UK LIMITED

 

By:

Name:

Title:

 

 

 

 

 

 

 



Signature Page to License Agreement

 

 





 







Schedule 1.1(i)

BioCryst Existing Manufacturers

 

 

***

 

 

 

 

 

 

 

 

 

 



Schedule 1.1(r)-1







 

SCHEDULE 1.1(r)

 

BioCryst Patents

 

SUBSTITUTED CYCLOPENTANE AND CYCLOPENTENE COMPOUNDS USEFUL AS NEURAMINIDASE
INHIBITORS Country Patent Number Status AU 2003212040 Granted CA 2315262 Granted
EP 1040094 Granted PL 196674 Granted RO 121815 Granted US 6,562,861 Granted

 

 


NEW CYCLOPENTANE AND CYCLOPENTENE COMPOUNDS AND USE FOR DETECTING INFLUENZA
VIRUS Country Patent Number Status US 6,503,745 Granted

 

 

Schedule 1.1(r)-2







*** *** *** *** *** *** *** *** *** ***

 

 

*** *** *** *** *** *** *** *** *** ***

 

*** *** *** *** *** *** ***

 

 

Schedule 1.1(r)-3







INTRAVENOUS ANTIVIRAL TREATMENTS Country Patent/Application Number Status BR
PI0707769-6 Pending CA 2642260 Pending CN 200780013022.00 Pending EG
1379/2008/PCT Pending EA 200870263 Pending IN 3737/KOLNP/2008 Pending ID
W-00200802661 Pending MY PI 20083086 Pending MX MX/a/2008/010394 Pending NZ
570538 Granted SG 200805972-7 Pending ZA 2008/09012 Granted US 8,778,997 Granted
US 14/313,738 Pending VN I-2008-02252 Pending

 



Schedule 1.1(r)-4



 



Schedule 1.1(u)

Channel Inventory

 

 

Wholesaler Activity Through Available Quantity *** 6/11/2015 *** *** 6/11/2015
*** *** 6/11/2015 *** *** 6/11/2015 *** *** 6/11/2015 *** Total Channel
Inventory   ***

 

 

 



Schedule 1.1(u)-1





 

Schedule 2.5
Know-How Transfer Plan

 

Area Know-how includes the following

Requested date of delivery to CSL Days from the Effective Date or such later
date requested by CSL

Manufacturing

• Letters from contract manufacturers providing same or similar commercial terms
to that of BioCryst

• Manufacturing methods & know how for API, including RSM, for *** manufacturing
processes

• Manufacturing methods & know how for finished product

• Quality Control test methods & know how for API and finished product

• Release testing methods and specifications

• Contact details with all existing and previously used CMOs and raw material
suppliers

• Contact details for *** relating to potential supply of API and Finished
Product

• Details of all raw material suppliers

• Supply agreement with raw material suppliers

• Copy of the quote from *** to manufacture API for ***

• Copy of technology transfer plan/protocols for finished product fill/finish at
***

• Copy of *** serialisation strategy

• Copy of all product stability test reports since commencement of manufacture

• Copy of Site Master File for API (*** and Finished Product Manufacture (***
and ***)

90 days Regulatory • Copy of NDA for each region (Modules 1-5, including
transfer of all eCTD sequences)

• Copy of all correspondence with regulatory agencies, including (but not
limited to) evaluation reports, RFIs and responses, scientific advice, agency
meeting minutes, audit/inspection reports and responses, submissions other than
variations to the dossier (e.g. PSURs, Annual Reports) or any other information
that may impact on the Regulatory Authority’s decision to grant or maintain
Regulatory Approval.

• Summary of variation and labelling histories, including agency assessment
reports, company responses and approvals

• Summary of any on-going regulatory activities, particularly any for which
bioCSL will take over responsibility

• Labelling texts and artwork

• Original approvals/licences and renewal details, as applicable

• Regulatory files pertaining to the *** change of site of manufacture,
authorisation of CSL as a distributor in the US and change in MAH and associated
notifications

• Regulatory files pertaining to FDA Post Marketing Requirements and Commitments
and any commitments to other agencies

• Relevant documentation from third party consultants pertaining to registration

• Evidence of the GMP status of all manufacturing sites engaged in any part of
the process of producing the goods or of bringing the goods to their final
state. This includes any site engaged in the processing, assembling, packaging,
labelling, storage, sterilising, testing or releasing for supply of the goods,
or of any component or ingredient of the goods, as part of that process.

• Relevant documentation from manufacturing and supply chain partners pertaining
to registered details or product

• Summary and status of clinical trial disclosures

• Clinical Study Reports and information related to the conduct of clinical
trials including but not limited to ethics approval, patient records,
statistical plans, statistical analyses



30 days

 

Schedule 2.5-1







 



Marketing and Sales

• Marketing and sales training modules

• Promotional material

• Website

• Government stockpile requests and correspondence

• Sales reports

• Agreements with US distributors

• Minutes of advisory board meetings or any other consultation with clinical
experts

• Images for finished Licensed Product

• Packaging artwork



15 days Medical Affairs • Clinical study reports for all company-sponsored
trials pertaining to peramivir

• Clinical study plans and protocols for all company-sponsored peramivir studies
currently underway or to be initiated within 2015, 2016 or 2017

• List of any ongoing or agreed-upon Investigator Initiated studies related to
peramivir

• Publications plans for peramivir already in place for 2015, 2016 and 2017
including abstract & manuscript submissions and expected meeting participation

• Contact details of thought leaders & top investigators involved in providing
advice, serving as speakers or consultants related to peramivir

• Set of Standard Response Letters or FAQ documents used to field Medical
Information inquiries regarding peramivir or antivirals

• List of all Medical Information queries since launch / approval related to
peramivir in the USA and Japan

45 days Pharmacovigilance

• PSURs / FDA safety reports/ Japanese aggregate safety reports

• US PV plan / EU RMP / Japan RMP

• Quality agreements with ***, ***and ***

• Sales figures until date of transition

• PVAs as applicable

• Answers to HAs requests

• Documented signals and signal evaluation reports

 

For later stage-take over of complete safety

• Source documents for ICSR

• PTC

• Complete Safety Database, ready for migration into bioCSL database on a
pre-defined date



60 days

 

 

 

 

 

 

 

 

 

 

 

Quality • Quality agreements with CMOs

• Reports of all quality inspections concerning the manufacture, packaging and
release of the API and Finished Product

• Management & resolution of any quality related issues and warning letters with
any CMO

45 days Insurance • Any claims

• Insurance certifications noting CSL

30 days Product Complaints • Listing of all product complaints and resolution
thereof 45 days

 



Schedule 2.5-2





 

SCHEDULE 3.1(a)

BioCryst FDA Post-Marketing Commitments

 

Post-Marketing Commitments as described in NDA approval letter and related FDA
correspondence.

[See Attached.]

 

 

 



Schedule 3.1(a)-1





 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

SCHEDULE 3.4

 

PURCHASE TERMS
FOR EXISTING LICENSED PRODUCT INVENTORY

 

 

1. DEFINITIONS

 

Capitalized terms that are not defined in this Schedule 3.4 shall have the
meaning assigned to such terms in the Agreement and, as used in this Schedule
3.4, the following terms shall have the following meanings:

 

1.1“Specifications” means the specifications and the related methods for a
Licensed Product set forth in the NDA submitted by BioCryst to the United States
FDA, including any amendments and or supplements thereof.



2. SALE OF EXISTING INVENTORY

 

2.1On the terms and conditions of this Schedule 3.4, BioCryst shall sell to CSL,
and CSL shall purchase from BioCryst, the Existing Licensed Product Inventory
when and as provided below. The Existing Licensed Product Inventory will include
600-mg finished doses of Licensed Product as of the Effective Date as follows:

•(Existing Licensed Products Inventory other than Additional Finished Products):

•*** packs (3x200mg vial) finished doses located in ***; and

•*** packs (3x200mg vial) finished doses located in *** or with other BioCryst
distributors, to be delivered within 30 days of the Effective Date; and



•(Additional Finished Products): Approximately *** packs (3x200mg vial) or the
amount of finished doses produced during the validation process at ***, to be
delivered as ordered by CSL and in any event by no later than the Manufacturing
Responsibility Transfer Date.



In each case in a form that meets the Specifications and other requirements of
this Schedule 3.4.

Schedule 3.4-1

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

For clarity, CSL is not required to purchase Existing Licensed Products
Inventory from BioCryst in amounts exceeding the above quantities, although may
elect to do so by separate written agreement with BioCryst.






2.2

The price of the Existing Licensed Product Inventory purchased by CSL hereunder
shall equal the direct costs incurred by BioCryst in connection with the
manufacture, storage and shipping thereof, including any royalty owing to UAB,
plus a markup of ***% to cover indirect costs (including overhead) (the “Product
Cost”). BioCryst will provide CSL upon request a statement showing the Product
Cost of each separate lot Existing Licensed Product Inventory.

2.3 Upon shipment of the Existing Licensed Product Inventory to CSL,
BioCryst(default) will invoice CSL for the total purchase price of the relevant
shipment of the Existing Licensed Product Inventory. Payment of the undisputed
relevant purchase price of the shipped Existing Licensed Product Inventory shall
be due within *** days of the date of invoice (subject to Section 4.2 and
Section 4.3 of this Schedule 3.4).

2.4During the period starting on the Effective Date and ending on the
Manufacturing Responsibility Transfer Date, CSL will place orders *** months in
advance of supply that specify the purchase quantity and delivery date. BioCryst
will deliver Existing Licensed Product Inventory to CSL by the agreed delivery
date specified in an order. CSL will not be liable to accept nor pay for any
Existing Licensed Product Inventory not delivered by the delivery date specified
in the applicable order. BioCryst will be liable for *** incurred by CSL as a
result of BioCryst’s failure to deliver Licensed Product in accordance with
CSL’s firm orders.

2.5BioCryst will ship the Existing Licensed Product Inventory *** to one or two
centralized CSL facilities or *** and will not send Existing Licensed Product
Inventory to any distributors of CSL.

2.6BioCryst acknowledges and agrees that some of the Existing Licensed Product
Inventory to be transferred to CSL may be held by distributors or other
contractors of BioCryst, and BioCryst is responsible for, and must indemnify and
hold harmless CSL and its Affiliates in respect of, any costs associated with
the transfer of such Existing Licensed Product Inventory from BioCryst’s
distributors to CSL (including any transport costs and termination fees or other
compensation payable to BioCryst’s distributors).

3. QUALITY CONTROL

 

3.1BioCryst warrants that Existing Licensed Product Inventory delivered by
BioCryst to CSL shall:

 

3.1.1 be in Finished Dosage Form, in the quantities set out in this Schedule 3.4
or as otherwise ordered, and comply with the Specifications and other
requirements of this Schedule 3.4, GMP, applicable Laws, the Marketing Approval
in the U.S.A., requirements of the Quality Agreement and any representations,
covenants or warranties given by BioCryst under Section 12.1 of the Agreement;
and

 

3.1.2 be free from errors or Defects (as defined in Section 4.2 below); and

 

3.1.3 be released by BioCryst’s quality control unit and shall be accompanied by
a legible Certificate of Analysis signed by an authorized representative of
BioCryst certifying that such Existing Licensed Product Inventory is fully
finished and has been manufactured in accordance and in compliance with the
Specifications, GMP, applicable Laws, and such quality as BioCryst and CSL shall
agree

 



Schedule 3.4-2

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

3.1.4 not infringe the Intellectual Property Rights of any person in the United
States, and nor shall the sale in, offer for sale in or importation into the
United States, infringe the Intellectual Property Rights of any person..

 

3.2BioCryst agrees the Existing Licensed Product Inventory supplied by BioCryst
will have a shelf life of at least four years.

 

3.3The Parties will execute a Quality Agreement within 30 days of the Effective
Date relating to quality matters associated with Licensed Product and Compound,
including the manufacture and packaging of the Existing Licensed Product
Inventory by or on behalf of BioCryst.

 

4. SHIPMENT AND ACCEPTANCE

 

4.1The Existing Licensed Product Inventory shall be delivered in BioCryst’s
appropriate shipping packaging to the carrier designated by CSL. Title and risk
of loss or damage to Existing Licensed Product Inventory shall pass to CSL upon
delivery by BioCryst to the designated carrier, FCA BioCryst’s designated
shipping point. Without limiting the provisions of Section 2.2 regarding Product
Cost, shipment of Existing Licensed Product Inventory will be ***, (A or B)
destination advised by CSL (Incoterms 2010).

4.2Upon receipt of any shipment of Existing Licensed Product Inventory by CSL,
CSL shall promptly inspect or have inspected by its designee each shipment to
determine whether there is a shortage in such shipment and to otherwise inspect
such shipment for any failure to comply with the requirements set out in Section
3.1.1 above (“Defects”). In the event of a shortage or a Defect, CSL shall give
written notice thereof to BioCryst within thirty (30) days of CSL’s receipt of
such shipment. Such notice shall specify the shortage or the nature of the
defect, as the case may be. Upon giving BioCryst such notification of shortage,
CSL shall provide BioCryst with a reasonable opportunity to inspect the
shipment. Upon giving BioCryst such notice of a Defect, CSL will have no
obligation to pay for the defective portions of such shipment. If BioCryst
disputes whether any portion of shipment is defective, expert determination will
apply to resolve the dispute. BioCryst will deliver replacement Licensed Product
within 2 weeks of a rejection by CSL of defective Licensed Product. If CSL later
discovers latent Defects which were not discovered within the thirty (30) day
inspection period set forth above, then CSL will provide notice of such latent
Defects within thirty (30) days of discovery and BioCryst will promptly refund
to CSL all payments for the defective products upon confirmation that such
latent defects existed at the time of shipment.

Schedule 3.4-3

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

4.3If there is a shortage for which BioCryst is responsible, then without
limiting any other rights available to CSL under this Agreement or at Law, the
price to be paid by CSL for the shipment in question shall be correspondingly
reduced. If the Parties fail to agree whether there is a shortage for which
BioCryst is responsible within four (4) weeks after the receipt by BioCryst of
CSL’s notice of shortage pursuant to Section 4.2, such dispute regarding the
proper rejection of a shipment shall be submitted for resolution to the JSC. The
Parties shall use commercially reasonable efforts to resolve such dispute
through the JSC within fourteen (14) days after the submission of such dispute
to the JSC. In the event that the JSC determines that there is a shortage for
which BioCryst is responsible, the price to be paid by CSL for the shipment
shall be correspondingly reduced.

5. REPRESENTATION AND WARRANTIES

 

5.1EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL EXISTING LICENSED PRODUCT
INVENTORY PROVIDED HEREUNDER IS PROVIDED AS-IS AND BIOCRYST MAKES NO
REPRESENTATION OR WARRANTY WITH REGARD THERETO. EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT AND TO THE EXTENT PERMITTED BY LAW, BIOCRYST DISCLAIMS, AND CSL
WAIVES, ALL WARRANTIES, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH
RESPECT TO ANY EXISTING LICENSED PRODUCT INVENTORY, INCLUDING, BUT NOT LIMITED
TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OR DEALING OR USAGE
OF TRADE, AND ANY IMPLIED WARRANTY OF NONINFRINGEMENT.

OTHER THAN IN CONNECTION WITH BIOCRYST’S INDEMNITY OBLIGATIONS UNDER THIS
AGREEMENT OR AS EXPRESSLY PROVIDED IN THIS AGREEMENT, IN NO EVENT SHALL BIOCRYST
BE LIABLE TO CSL FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, SPECIAL
OR PUNITIVE DAMAGES WHATSOEVER RESULTING OR ARISING FROM ANY CAUSE OR CLAIM
WHATSOEVER RELATING TO THE SALE OF EXISTING LICENSED PRODUCT INVENTORY
HEREUNDER, WHETHER BY TORT, OR CONTRACT OR OTHERWISE, INCLUDING BUT NOT LIMITED
TO LOSS OF PROFITS AND LOSS OF SAVINGS, BUSINESS DATA, OR GOODWILL.

 

 

Schedule 3.4-4

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.



 

SCHEDULE 3.5

TARGET FORECAST
(PACKS OF THREE VIALS)

 

Year Year 1 Year 2 Year 3 Year 4 Year 5 Target Net Sales *** *** *** *** ***
Year Year 6 Year 7 Year 8 Year 9 Year 10* Target Sales *** *** *** *** ***

 

* The parties will agree Target Sales forecasts for subsequent years, 12 months
in advance.

* Year 1 commences on the Effective Date and finishes on 30 June 2016, Year 2
commences on 1 July 2016, and each subsequent Year commences on 1 July or the
relevant year.

 

 

 

 

 



Schedule 3.5-1

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

 

Schedule 7.5

Form of Pharmacovigilance Agreement

 

*****

 

 

Pharmacovigilance Agreement

 

Between

 

 


Company Name

Address

Herein after termed ‘LICENSOR’

 

And



bioCSL Name (e.g. bioCSL Pty Ltd)

Address (e.g. 63 Poplar Road, Parkville, Victoria, 3052, Australia)

ABN: 26 160 735 035

Herein after termed ‘bioCSL’

 

 

 

 

 



Schedule 7.5-1

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

 

1Purpose of Agreement

This Pharmacovigilance Agreement (Agreement) defines the post-marketing
pharmacovigilance responsibilities between bioCSL and LICENSOR (Parties) for the
Product(s): Generic name: ___ (Brand name:____) and the Territory of (XXX), as
defined in the [name of agreement] between bioCSL and the LICENSOR dated [insert
date] (Business Agreement), as amended (if applicable). This Agreement does not
include pharmacovigilance for clinical studies being conducted with the
Product(s) in the Territory.

The purpose of this agreement is to define the procedures, timeframes and
responsibilities for the exchange of safety data and to ensure that LICENSOR is
promptly made aware of any spontaneously-reported suspected adverse
events/adverse drug reactions (AEs/ADRs) in association with the Product(s) that
is sold, or intended for sale in the Territory by bioCSL.

In the event of any conflict or inconsistency between a term of this Agreement
and any other agreement regarding Pharmacovigilance matters relating to the
Product(s), the terms of this Agreement shall prevail.

2Pharmacovigilance Responsibilities

The pharmacovigilance responsibilities between bioCSL and LICENSOR are defined
in Appendix 01 of this Agreement.

The pharmacovigilance responsible persons from each party are listed in Appendix
02 of this Agreement.

Both Parties are subject to applicable global regulations, directives and
guidelines for the conduct of pharmacovigilance for the Product(s). These
include inter alia and irrespective of the Territory:

·Australian Guideline for Pharmacovigilance Responsibilities of Sponsors of
Registered Medicines Regulated by Therapeutic Goods Administration

·Applicable current EU Directive and Regulations regarding Pharmacovigilance
(GVP)

·Code of Federal Regulations Title 21

·ICH Topic E 2 A – Clinical Safety Data Management: Definitions and Standards
for Expedited Reporting

·ICH Topic E 2 D Post Approval Safety Data Management: Definitions and Standards
for Expedited Reporting

3Definitions

3.1AEs/ADRs

Definitions of AEs/ADRs are as per the ICH guidelines and should always include
the following circumstances:

·Any AE/ADR associated with the Product(s) from any source;

·Any AE/ADR associated with a product technical complaint.



Schedule 7.5-2

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

AEs/ADRs are also understood to include the following circumstances, whether or
not associated patient harm has occurred:

 

·Prospective and retrospective reports of product exposure during pregnancy
(maternal and paternal), irrespective of pregnancy outcome. This includes
abnormal, normal and unknown pregnancy outcome;

·Neonatal exposure via breast milk;

·Lack of efficacy;

·Overdose;

·Maladministration/ Medication error;

·Misuse/ Abuse;

·Off label use;

·Occupational exposure

·Suspected adverse reactions related to quality defect or falsified Product
(counterfeit)

·Suspected transmission of an infectious agent

·Unintended therapeutic benefit

·Drug interactions

·Compassionate Use

3.2The minimum criteria for a valid AE/ADR case report are:

a)      At least one AE/ADR;

b)      A suspect product;

c)      An identifiable patient;

d)An identifiable reporter.

3.3Non-valid AE/ADR case reports

Non-valid AE/ADR case reports are reports which do not meet the minimum criteria
as specified in Section 3.2.

All available information on non-valid AE/ADR case reports shall be:

·It shall be forwarded to LICENSOR as per Section 4;

·It shall be tracked and recorded;

·bioCSL shall perform follow up with the reporter for all non-valid AE/ADR Case
Reports to gather missing information (see Section 4.1).

Schedule 7.5-3

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

3.4Date of first receipt

The date of first receipt:

·Is defined as the calendar date at which any employee or contractor of either
company becomes aware of an AE/ADR that is associated with the Product(s);

·Shall be clearly labelled on all AE/ADR case reports.

3.5AE/ADR case reports

This includes both valid and non-valid AE/ADR case reports.

3.6Day 0

The reporting time clock is considered to start on the date when the AE/ADR case
report received (see Section 3.5), fulfils minimum criteria. In general, this
date is considered as day 0, and shall be clearly stated on any AE/ADR case
report.

3.7Significant safety issue

Significant safety issues may require judgment but would generally include, but
not be limited to, any matter about the safety of the Product(s) which results
in:

·Withdrawal or suspension of availability of the Product(s);

·Addition of a contraindication, warning or precaution statement to the
Reference Safety Information (RSI);

·Modification for safety reasons of an existing contraindication, warning or
precaution statement in the RSI as well as the modification or removal of an
indication for safety reasons.

3.8Global database

LICENSOR is responsible for the management of the global safety database for the
Products.

3.9Working day

Working day shall be defined as a day (other than a Saturday, Sunday or public
holiday), when banks within the Territory are open for business.

3.10Further abbreviations

·EEA: European Economic Area

·ICSR: Individual Case Safety Report

·INN: International non-proprietary name

Schedule 7.5-4

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

·Local Competent Regulatory Authority: the body responsible for regulation and
reporting of all PV related matters within the Territory

·PSUR: Periodic Safety Update Report

·QPPV: Qualified Person for Pharmacovigilance (applicable for the EU and
Australia)

·RMP: Risk Management Plan

4Management of AEs/ADR Case Reports

4.1Collection of AEs / ADR case reports

If bioCSL receives AE/ADR case reports (serious, non-serious, valid or
non-valid) in association with the Product(s), from any source within the
Territory, bioCSL shall forward the unassessed AE/ADR case reports via source
documents (see Appendix 03 for examples) to LICENSOR by email or fax within two
(2) working days from the date of first receipt. The exchange of all AE/ADR
information shall be in the English language.

LICENSOR shall acknowledge receipt of report within two (2) working days of
receipt.

LICENSOR shall assess all AE/ADR case reports for causality, seriousness and
expectedness.

For AE/ADR case reports assessed as serious, LICENSOR shall provide bioCSL with
a final CIOMS form within calendar days of the date of first receipt. bioCSL
shall use this CIOMS form to report to the Local Competent Regulatory Authority,
in accordance with applicable local regulatory requirements.

bioCSL shall follow-up cases in accordance with bioCSL Standard Operating
Procedures. The follow up information shall be sent to LICENSOR according to the
processes for initial information, as detailed above.

LICENSOR is responsible for the global literature surveillance for the
Product(s). This includes data entry of all identified published AE/ADR case
reports, and subsequent follow-up as required.

bioCSL shall forward any AE/ADR case reports related to the Product(s), it may
become aware of from relevant local medical or scientific literature published
in the Territory.

4.2Reporting of AEs /ADR case reports

bioCSL shall conduct expedited reporting of AE/ADR case reports for initial and
significant follow-up information for the Product(s) within the Territory, in
compliance with local regulatory requirements.

bioCSL shall submit a CIOMS form provided by LICENSOR to the Local Competent
Regulatory Authority within regulatory timelines.

5Reconciliation

 

For reconciliation purposes, bioCSL shall provide a line listing of all AE/ADR
case reports sent to LICENSOR in the previous xxx (X) months. LICENSOR shall
reconcile the line listing and advise bioCSL of any discrepancies. Any
missing AE/ADR case reports shall be provided by bioCSL within two (2) working
days.

 



Schedule 7.5-5

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

For reconciliation purposes, LICENSOR shall forward a line listing of all AE/ADR
Case Reports received by bioCSL at xxx (X) monthly intervals.  Any missing
AE/ADR Case Reports identified by bioCSL shall be resent to the LICENSOR within
two (2) working days.

 

LICENSOR shall forward a listing of all serious AE/ADR case reports - sent to
bioCSL as CIOMS forms - which have occurred within the Territory in the previous
xxx (X) months. bioCSL shall verify receipt and notify LICENSOR of any missing
serious AE/ADR case reports. Any missing case reports shall be forwarded by
LICENSOR within two (2) working days.

6Periodic Safety Update Reports (PSURs)

 

LICENSOR will provide annual PSURs to bioCSL for submission to the Local
Competent Regulatory Authority if required, in accordance with applicable local
regulatory requirements.

 

LICENSOR will provide annual PSURs, in accordance with the requirements of the
Australian Regulatory Guidelines for Prescription Medicines, to bioCSL for
submission to the Local Competent Regulatory Authority.

7Risk Management Activities

LICENSOR is responsible for risk management activities (detection, assessment,
management and communication) relating to the Product(s). bioCSL is obliged to
reasonably support LICENSOR regarding the exchange of safety information with
the Local Competent Regulatory Authority in the Territory, in accordance with
the Business Agreement.

LICENSOR is responsible for the preparation of Risk Management Plans (RMPs) for
the Product(s). As soon as a final RMP version is available, LICENSOR will
provide bioCSL with the completed RMP and updates thereof for submission to the
Local Competent Regulatory Authority if required, in accordance with applicable
regulatory requirements.

LICENSOR is responsible for the identification of new confirmed safety signals,
Significant Safety Issues relating to the Product(s), and informing bioCSL
within one (1) working day (by phone and/or email) and provide any supporting
documentation within five (5) calendar days.

8Regulatory Issues including Regulatory Authority Requests for Provision of
Pharmacovigilance Information

LICENSOR must inform bioCSL promptly of changes regarding the marketing
authorization status of the Product(s) which may have impact on bioCSL’s
reporting obligations in the Territory.

Both Parties will within one (1) working day inform each other of any
pharmacovigilance requests, Significant Safety Issues (including any quality
defects resulting in any potential Significant Safety Issues) or decisions from
the Local Competent Regulatory Authority. LICENSOR is responsible for the
preparation of pharmacovigilance-related regulatory response documents. In
liaison with LICENSOR, bioCSL will submit responses to the Local Competent
Regulatory Authority in accordance with the applicable regulatory requirements.

Schedule 7.5-6

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

9LICENSOR Audit

Upon request, and as agreed by bioCSL, LICENSOR shall have the right to perform
pharmacovigilance audits of bioCSL records and documentation in terms of the
provisions of this Agreement, during normal business hours within the Territory
at LICENSOR’s expense.

10Final Provisions

This Agreement constitutes the entire agreement and understanding between the
parties with respect to its subject matter. It replaces all previous agreements
between, or undertakings by either of, the parties with respect to its subject
matter.

 

This Agreement will become effective immediately upon receipt of a signed copy
by both Parties or the date the Business Agreement is effective, whichever is
the later.

 

This agreement shall terminate on termination of the Business Agreement.
However, upon request, if bioCSL receives AE/ADR case reports for the Product(s)
within one (1) year after termination of this Agreement, bioCSL shall send the
original reports as received by bioCSL to LICENSOR.

 

If any dispute arising between the Parties relating to this Agreement cannot be
resolved by their respective Pharmacovigilance staff, such dispute will be
referred promptly to the respective senior management who will make a good faith
effort to resolve the matter within timely fashion from the date of such
referral.

 

Any changes to this Agreement may only be made in writing, and must be mutually
agreed upon by both Parties. The revised Agreement will become effective
immediately upon receipt of a signed copy by both Parties.

11Review

This Agreement shall be reviewed as required by the Partner, in order to assess
whether there are changes to the regulations/guidelines, or the processes within
either company, which may require amendment to this Agreement.

12History of changes

Version XX (20XX)



Schedule 7.5-7

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.



13Signature

 

bioCSL

Name:

Title:

Signature: ___________________________

Date: _____________

 

Name:

Title:

Signature: ___________________________

Date: _____________

 

[LICENSOR]

Name:

Title:

Signature: _________________________

Date: ____________

 

Name:

Title:

Signature: _________________________

Date: ____________

 



Schedule 7.5-8

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

Appendix 01: Summary of Pharmacovigilance Responsibilities

Pharmacovigilance Responsibilities bioCSL LICENSOR QPPV in [Territory] X*  
Collection of AEs/ADRs associated with the Product(s), occurring in the
Territory, and notification to LICENSOR X   Assessment of AE/ADR case reports
for causality, seriousness and expectedness   X Provision of CIOMS form for
serious cases   X Expedited reporting to the Local Competent Regulatory
Authority   X*   Requesting follow-up information for AE/ADR case reports
associated with the Product(s) within the Territory X   Management of the global
safety database for the Product(s)   X Global literature surveillance for the
Product(s)   X Preparation of Periodic Safety Update Reports for the Product(s)
  X Submission of Periodic Safety Update Reports to the Local Competent
Regulatory Authority   X*   Risk Management activities relating to the
Product(s), including preparation of Risk Management Plans     X Submission of
Risk Management Plans to the Local Competent Regulatory Authority if required X*
  Identification of safety signals for the Product(s)   X Notification to either
party of pharmacovigilance requests, significant safety issues or decisions from
the Local Competent Regulatory Authority X X Preparation of pharmacovigilance
responses for the Product(s)   X Submission of pharmacovigilance responses to
the Local Regulatory Authority X*  

* Applies in instances where bioCSL acts within the Territory as Marketing
Authorization Holder on behalf of the Licensor.

 



Schedule 7.5-9

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

Appendix 02: Pharmacovigilance Responsible Persons

 

bioCSL

Contact for exchange of AE/ADR information

Name   Title   e-Mail   Phone   Fax  

 

Contact for all other safety enquires

Name   Title Qualified Person for Pharmacovigilance e-Mail   Phone   Fax  

 

 

[LICENSOR]

Contact for exchange of AE/ADR information

Name   Title   e-Mail   Phone   Fax  

 

 

Contact for all other safety enquires

Name   Title Qualified Person for Pharmacovigilance e-Mail   Phone   Fax  



Schedule 7.5-10

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

Appendix 03: Example AE/ADR Case Report Form

 

[See Attached.]

 

 

 

 

 



Schedule 7.5-11

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

 [exh108cr_1.jpg]



Schedule 7.5-12

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.



 [exh108cr_2.jpg]

Schedule 7.5-13



Schedule 9.3(c)
Form of Net Sales Report



Period ended: _________________

 

  Total Gross Sales (Excluding Stockpile Sales) $ Deductions from Commercial
Gross Sales:1 $ (a) trade discounts $ (b) quantity discounts $ (c) cash
discounts $ (d) excise, sales and other consumption taxes and custom duties to
the extent included in the invoice price $ (e) freight, handling, insurance and
other transportation or distribution charges and fees to the extent included in
the invoice price $ (f) amounts repaid, credited or accrued by reason of
rejections or recalls (but not other returns) or because of chargebacks,
allowances, adjustments, refunds or billing errors $ (g) payments and rebates
related to the sale of such Licensed Products accrued, paid or deducted pursuant
to agreements (including, but not limited to, managed care agreements) with
Third Parties or governmental regulations; $ (h) any amounts actually written
off or specifically identified as uncollectible, in accordance with GAAP
consistently applied; $ (i) any other similar and customary deductions taken in
accordance with GAAP consistently applied and other deductions expressly
permitted under the Agreement $ Total deductions from Gross Sales (Excluding
Stockpile Sales) $ Current Period Commercial Net Sales                      $
Current Period Net Sales $ Royalty Payment Due2       Gross Sales from Stockpile
Sales $ Deductions from Gross Sales from Stockpile Sales: $ (a) trade discounts
$

 

Schedule 9.3(c)-1

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.



(b) quantity discounts $ (c) cash discounts $ (d) excise, sales and other
consumption taxes and custom duties to the extent included in the invoice price
$ (e) freight, handling, insurance and other transportation or distribution
charges and fees to the extent included in the invoice price $ (f) amounts
repaid, credited or accrued by reason of rejections, recalls or returns (but
excluding returns under CSL Stockpile Sales other than defect or order error) or
because of chargebacks, allowances, adjustments, refunds or billing errors $ (g)
payments and rebates related to the sale of such Licensed Products accrued, paid
or deducted pursuant to agreements (including, but not limited to, managed care
agreements) with Third Parties or governmental regulations; $ (h) any amounts
actually written off or specifically identified as uncollectible, in accordance
with GAAP consistently applied; $ (i) any other similar and customary deductions
taken in accordance with GAAP consistently applied and other deductions
expressly permitted under the Agreement $

Total deductions from

Gross Sales from Stockpile Sales

$

Current Period Net Sales

from Stockpile Sales

  Royalty Payment Due for Stockpile Sales       Total Royalty Due $        

 

 

 

 

 

________________________
1 For purposes of clarification, if a particular deduction falls under more than
one category set forth above, such deduction shall only be taken once.

 

2 Royalty Payment Due shall be included only in the Net Sales report provided
following the end of any calendar quarter.

 

 

Schedule 9.3(c)-2

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 



Schedule 11.1

Press Release – Approved by CSL for release by BioCryst




 [exh108_2.jpg]

 

BIOCRYST LICENSES WORLDWIDE RIGHTS TO COMMERCIALIZE RAPIVAB® INFLUENZA TREATMENT
TO CSL LIMITED

 

 

Research Triangle Park, North Carolina, BioCryst Pharmaceuticals, Inc., (NASDAQ:
BCRX) and CSL Limited (ASX:CSL; USOTC:CSLLY) – June 17, 2015 – BioCryst
Pharmaceuticals, Inc., a pharmaceutical company focused on the development and
commercialization of treatments for rare diseases, announced today that it has
licensed RAPIVAB (peramivir injection) for the treatment of influenza to CSL
Limited, a global biopharmaceutical company.

 

RAPIVAB is an intravenous (I.V.) treatment indicated in the U.S. for acute
uncomplicated influenza in adults 18 years and older. It is also currently
licensed for use in Japan and Korea, and is the first and only approved
intravenous influenza treatment in the world.

 

RAPIVAB will be commercialized by CSL’s subsidiary, bioCSL, which specializes in
influenza prevention through the supply of seasonal and pandemic influenza
vaccine to global markets.

 

Under the terms of the agreement, bioCSL obtains worldwide rights to
commercialize RAPIVAB, with the exception of Japan, Korea, Taiwan and Israel.
BioCryst retains all rights to pursue pandemic stockpiling orders for RAPIVAB
from the U.S. government, while bioCSL is responsible for government stockpiling
outside the U.S.

 

“We are delighted to add RAPIVAB to our product portfolio,” said Dr John
Anderson, General Manager and Senior Vice-President of bioCSL. “RAPIVAB is a
specialty pharmaceutical that addresses an unmet medical need for the treatment
of acute influenza in the hospital emergency room setting. It provides us with
the exciting opportunity to enter a new market segment and extend our reach to a
different customer group for the management of influenza-infected patients.”

 

Under the terms of the agreement, BioCryst will receive an upfront payment of
$33.7 million from bioCSL, and may receive up to $12.0 million in additional
payments related to the successful achievement of certain regulatory milestones.
BioCryst will receive tiered royalties that are contingent upon certain net
sales thresholds in the U.S. and the rest of the world, as well as a percentage
of proceeds from government stockpiling purchases outside the U.S. In addition,
bioCSL will purchase existing and in-process inventory of RAPIVAB for treatment
of influenza patients in upcoming flu seasons.

 



Schedule 11.1-1

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

“With its expertise and global scale in influenza, bioCSL is the ideal partner
to commercialize RAPIVAB in the U.S. and to work with us to pursue additional
approvals in Europe, Canada and other rest of world markets. bioCSL has strong
pandemic franchises and has successfully negotiated a number of significant
government influenza product stockpiling contracts around the globe,” said Jon
P. Stonehouse, President & Chief Executive Officer of BioCryst.  “This
transaction maximizes the potential value of RAPIVAB and provides non-dilutive
capital to BioCryst to fund our rare disease programs.”

 

About RAPIVAB® (peramivir injection)

 

Approved by FDA in December 2014, RAPIVAB (peramivir injection) is an
intravenous (I.V.) viral neuraminidase inhibitor for the treatment of acute
uncomplicated influenza in patients 18 years and older who have been symptomatic
for no more than two days. Efficacy of RAPIVAB is based on clinical trials of
naturally occurring influenza in which the predominant influenza infections were
influenza A virus; a limited number of subjects infected with influenza B virus
were enrolled. The efficacy of RAPIVAB could not be established in patients with
serious influenza requiring hospitalization. In clinical studies, side effects
with RAPIVAB were similar to placebo. The most common adverse reaction was
diarrhea (RAPIVAB 8% vs 7% placebo). Similar to other neuraminidase inhibitors,
there is a risk of neuropsychiatric events (confusion, delirium) and serious
skin reactions. Visit www.rapivab.com to learn more.

 

In January 2010, Shionogi & Co., Ltd. launched intravenous peramivir in Japan
under the name RAPIACTA® and in August 2010, Green Cross Corporation announced
that it had received marketing and manufacturing authorization for I.V.
peramivir in Korea under the name PeramiFlu®. It is estimated that more than one
million patients have received peramivir treatment to date. In the U.S., RAPIVAB
was developed under contract number HHSO10020070032C from the Biomedical
Advanced Research and Development Authority (BARDA/HHS), a $234.8 million
contract.

 

About BioCryst

 

BioCryst Pharmaceuticals designs, optimizes and develops novel small molecule
drugs that block key enzymes involved in rare diseases. BioCryst currently has
several ongoing development programs: oral inhibitors of plasma kallikrein for
hereditary angioedema, including BCX4161, BCX7353 and several second generation
compounds; and BCX4430, a broad spectrum viral RNA polymerase inhibitor. For
more information, please visit the Company's website at www.BioCryst.com.

 

About CSL

 

CSL Limited (ASX:CSL) is a global biopharmaceutical company that develops,
manufactures and markets biotherapies to prevent and treat rare and serious
human diseases. CSL owns major facilities in Australia, Germany, Switzerland and
the US, and employs over 13,000 people in 27 countries. CSL operates two
subsidiary businesses, CSL Behring and bioCSL, which are underpinned by a
significant Research and Development effort. For more information, please visit
www.csl.com.au

 



Schedule 11.1-2

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

About bioCSL

Headquartered in Australia, bioCSL has been developing and manufacturing
influenza vaccines for more than 50 years. It operates one of the world’s
largest influenza vaccine production facilities and supplies both seasonal and
pandemic influenza vaccines to global markets. bioCSL also markets a
comprehensive range of vaccines and pharmaceuticals in the Australasia region
and manufactures specialised Products of National Significance for Australia.
Find more information at www.biocsl.com.au

 

Forward-Looking Statements

This press release contains forward-looking statements, including statements
regarding future results, performance or achievements. These statements involve
known and unknown risks, uncertainties and other factors which may cause our
actual results, performance or achievements to be materially different from any
future results, performances or achievements expressed or implied by the
forward-looking statements. These statements reflect our current views with
respect to future events and are based on assumptions and subject to risks and
uncertainties. Given these uncertainties, you should not place undue reliance on
these forward-looking statements. Some of the factors that could affect the
forward-looking statements contained herein include: that the FDA may not
approve peramivir for use in pediatric patients, or that FDA approval for
pediatric use may be limited; demand for RAPIVAB in this flu season is
unpredictable; the supply of RAPIVAB may be limited; the Company may not be able
to successfully commercialize RAPIVAB; and that RAPIVAB may never be purchased
by any government entity for stockpiling. Please refer to the documents BioCryst
files periodically with the Securities and Exchange Commission, specifically
BioCryst’s most recent Annual Report on Form 10-K, Quarterly Reports on Form
10-Q, and Current Reports on Form 8-K, all of which identify important factors
that could cause the actual results to differ materially from those contained in
BioCryst’s projections and forward-looking statements.

###

BCRXW

CONTACT: Robert Bennett, BioCryst Pharmaceuticals, +1-919-859-7910

 

 

 

 

 



Schedule 11.1-3

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 



Press Release – Approved by BioCryst for release by CSL

 

 

NEWS RELEASE

Targeting: Business Media, Trade & Medical Media, Australia

 

CSL Acquires Exclusive Rights to Influenza Treatment

 

CSL Limited (ASX:CSL) today announced it has acquired exclusive rights to
commercialise the influenza treatment, RAPIVAB®, from US-based company, BioCryst
Pharmaceuticals Inc (NASDAQ: BCRX).

RAPIVAB (peramivir injection) is a single-dose intravenous treatment (IV) for
acute uncomplicated influenza, which was developed under contract with the US
Government as part of pandemic preparedness efforts. RAPIVAB It was approved for
use in the US in December 2014 and is also licensed for use in Japan and South
Korea. It is estimated that approximately 1 million patients have been treated
with RAPIVAB to date.

RAPIVAB will be commercialised by CSL’s subsidiary, bioCSL, which specializes in
influenza prevention through the supply of seasonal and pandemic vaccine to
global markets.

Under the terms of the agreement, bioCSL will obtain exclusive worldwide rights
to commercialise RAPIVAB, with the exception of Japan, Korea, Taiwan and Israel.
BioCryst will retain responsibility for pandemic stockpiling of RAPIVAB in the
US while bioCSL will have exclusive rights to pursue pandemic stockpiling
outside the US.

“We are delighted to add RAPVIAB to our product portfolio” said Dr John
Anderson, General Manager and Senior Vice-President of bioCSL. “RAPIVAB is a
specialty pharmaceutical that addresses an unmet medical need for the treatment
of acute influenza in the hospital emergency room setting. It provides us with
the opportunity extend our influenza franchise to include both prevention and
treatment options in seasonal and pandemic settings”.

Under the terms of the agreement, BioCryst will receive an upfront payment of
$33.7 million which bioCSL will capitalize at the time of payment and
subsequently amortize. BioCryst may receive up to $12 million in additional
payments related to the successful achievement of certain regulatory milestones.
BioCryst will also receive tiered royalties that are contingent upon certain net
sales thresholds in the US and rest of the world, and a payment on proceeds from
stockpiling purchases outside the US.

“With its expertise and global scale in influenza, bioCSL is the ideal partner
to commercialize RAPIVAB in the US and to pursue additional approvals in other
markets around the world. bioCSL’s strong pandemic experience with national
governments in various regions means it is also well placed to expand RAPIVAB as
a stockpiling option,” said Jon P. Stonehouse, President & Chief Executive
Officer of BioCryst. 

 

 



Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked "***" and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.



 

Press Release – Approved by BioCryst for release by CSL

 

 

About RAPIVAB® (peramivir injection)

Approved by FDA in December 2014, RAPIVAB (peramivir injection) is an
intravenous (IV) viral neuraminidase inhibitor for the treatment of acute
uncomplicated influenza in patients 18 years and older who have been symptomatic
for no more than two days. In January 2010, Shionogi & Co., Ltd. launched IV
peramivir in Japan under the name RAPIACTA® and in August 2010, Green Cross
Corporation announced that it had received marketing and manufacturing
authorization for IV peramivir in Korea under the name PeramiFlu®. It is
estimated that more than one million patients have received peramivir treatment
to date. The recommended dose of RAPIVAB in most adult patients 18 years of age
or older with acute uncomplicated influenza is a single 600 mg dose,
administered via intravenous infusion for 15 to 30 minutes. RAPIVAB was
developed under contract number HHSO10020070032C from the Biomedical Advanced
Research and Development Authority (BARDA/HHS), a $234.8 million contract.

RAPIVAB is not approved or available in Australia.

About BioCryst

BioCryst Pharmaceuticals designs, optimizes and develops novel small molecule
drugs that block key enzymes involved in rare diseases. BioCryst currently has
several ongoing development programs: oral inhibitors of plasma kallikrein for
hereditary angioedema, including BCX4161, BCX7353 and several second generation
compounds; and BCX4430, a broad spectrum viral RNA polymerase inhibitor. For
more information, please visit www.biocryst.com.

 

About CSL Limited

CSL Limited (ASX:CSL) is a global biopharmaceutical company that develops,
manufactures and markets biotherapies to prevent and treat rare and serious
human diseases. CSL owns major facilities in Australia, Germany, Switzerland and
the US, and employs over 13,000 people in more than 27 countries. CSL operates
two subsidiary businesses, CSL Behring and bioCSL, which are underpinned by a
significant Research and Development effort. For more information, please visit
www.csl.com.au.

 

About bioCSL

Headquartered in Australia, bioCSL has been developing and manufacturing
influenza vaccines for more than 50 years. It operates one of the world’s
largest influenza vaccine production facilities and supplies both seasonal and
pandemic influenza vaccines to global markets. bioCSL also markets a
comprehensive range of vaccines and pharmaceuticals in the Australasia region
and manufactures specialised Products of National Significance for Australia.
Find more information at www.biocsl.com.au.

 

 

 

 

 



